Exhibit 10.1

 

 

 

 

CREDIT AGREEMENT

Dated as of February 20, 2014

by and among

SHEA HOMES LIMITED PARTNERSHIP,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

with

U.S. BANK NATIONAL ASSOCIATION,

as Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II THE CREDITS

     26   

        2.1

   Commitment      26   

        2.2

   Required Payments      26   

        2.3

   Ratable Loans; Types of Advances      26   

        2.4

   Extension of Facility Termination Date      26   

        2.5

   Undrawn Fee      27   

        2.6

   Minimum Amount of Each Advance      27   

        2.7

   Reductions in Aggregate Commitment; Optional Principal Payments      27   

        2.8

   Method of Selecting Types and Interest Periods for New Advances      28   

        2.9

   Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods      28   

        2.10

   Interest Rates      29   

        2.11

   Rates Applicable After Event of Default      29   

        2.12

   Method of Payment      30   

        2.13

   Noteless Agreement; Evidence of Indebtedness      30   

        2.14

   Telephonic Notices      31   

        2.15

   Interest Payment Dates; Interest and Fee Basis      31   

        2.16

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      31   

        2.17

   Lending Installations      31   

        2.18

   Non-Receipt of Funds by the Administrative Agent      32   

        2.19

   Facility LCs      32   

        2.20

   Replacement of Lender      37   

        2.21

   Limitation of Interest      37   

        2.22

   Defaulting Lenders      38   

        2.23

   Increase Option      41   

        2.24

   Loans and LC Obligations are “Pari Passu” Lien Obligations      42   

        2.25

   Term Out Provision.      43   

        2.26

   Swingline Commitment.      44   

        2.27

   Procedure for Swingline Borrowing; Refunding of Swingline Loans.      44   

ARTICLE III YIELD PROTECTION; TAXES

     46   

        3.1

   Yield Protection      46   

        3.2

   Changes in Capital Adequacy Regulations      47   

        3.3

   Availability of Types of Advances; Adequacy of Interest Rate      47   

        3.4

   Funding Indemnification      47   

        3.5

   Taxes      48   

        3.6

   Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity      51   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

  

52

        4.1

   Initial Credit Extension   

52

        4.2

   Each Credit Extension   

54

ARTICLE V REPRESENTATIONS AND WARRANTIES

  

55

        5.1

   Existence and Standing   

55

        5.2

   Authorization and Validity   

55

        5.3

   No Conflict; Government Consent   

55

        5.4

   Financial Statements and Information   

55

        5.5

   Material Adverse Change   

56

        5.6

   Taxes   

56

        5.7

   Litigation and Contingent Obligations   

56

        5.8

   Entities Owned   

56

        5.9

   ERISA   

57

        5.10

   Accuracy of Information   

57

        5.11

   Regulation U   

57

        5.12

   Material Agreements   

57

        5.13

   Compliance With Laws   

57

        5.14

   Title to Properties   

57

        5.15

   Plan Assets; Prohibited Transactions   

58

        5.16

   Environmental Matters   

58

        5.17

   Investment Company Act   

58

        5.18

   Insurance   

58

        5.19

   Subordinated Debt   

58

        5.20

   Solvency   

58

        5.21

   No Default   

59

        5.22

   Foreign Asset Control Regulations   

59

        5.23

   Secured Obligations   

59

ARTICLE VI COVENANTS

  

59

        6.1

   Financial Reporting   

59

        6.2

   Notice of Material Events   

61

        6.3

   Preservation of Existence and Similar Matters   

61

        6.4

   Compliance with Applicable Law   

62

        6.5

   Maintenance of Property; Completion of Construction   

62

        6.6

   Insurance   

62

        6.7

   Payment of Taxes and Claims   

62

        6.8

   Books and Records; Inspections   

62

        6.9

   Use of Proceeds   

63

        6.10

   Environmental Matters   

63

        6.11

   Further Assurances   

63

        6.12

   [Reserved]   

63

        6.13

   ERISA Compliance   

63

        6.14

   Business Operations; Unrelated Business   

63

        6.15

   [Reserved].   

63

        6.16

   Restrictions on Other Indebtedness   

64

        6.17

   Negative Pledge   

64

 

-ii-



--------------------------------------------------------------------------------

        6.18    Prepayment of Indebtedness    64         6.19    Limitation on
Fundamental Changes    65         6.20    Transactions with Affiliates    66
        6.21    Investments    67         6.22    Dividends and Subordinated
Debt    67         6.23    Financial Covenants    68         6.24    Guarantors
   69         6.25    [Reserved.]    69         6.26    Foreign Assets Control
Regulations    69         6.27    [Reserved.]    69         6.28    Loans and LC
Obligations Shall At All Times Be and Remain Pari Passu Lien Obligations    69
ARTICLE VII DEFAULTS    70 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES    72         8.1    Acceleration; Remedies    72         8.2   
Application of Funds    74         8.3    Amendments    74         8.4   
Preservation of Rights    75 ARTICLE IX GENERAL PROVISIONS    76         9.1   
Survival of Representations    76         9.2    Governmental Regulation    76
        9.3    Headings    76         9.4    Entire Agreement    76         9.5
   Several Obligations; Benefits of this Agreement    76         9.6   
Expenses; Indemnification.    77         9.7    [Reserved].    78         9.8   
Accounting    78         9.9    Severability of Provisions    78         9.10   
Nonliability of Lenders    78         9.11    Confidentiality    79         9.12
   Nonreliance    79         9.13    Disclosure    79         9.14    USA
PATRIOT ACT NOTIFICATION    79         9.15    Document Interpretation.    80
ARTICLE X THE ADMINISTRATIVE AGENT    80         10.1    Appointment; Nature of
Relationship    80         10.2    Powers    81         10.3    General Immunity
   81         10.4    No Responsibility for Loans, Recitals, etc.    81
        10.5    Action on Instructions of Lenders    81         10.6   
Employment of Administrative Agents and Counsel    82         10.7    Reliance
on Documents; Counsel    82         10.8    Administrative Agent’s Reimbursement
and Indemnification    82

 

-iii-



--------------------------------------------------------------------------------

        10.9    Notice of Event of Default    83         10.10    Rights as a
Lender    83         10.11    Lender Credit Decision, Legal Representation    83
        10.12    Successor Administrative Agent    84         10.13   
Administrative Agent and Arranger Fees    84         10.14    Delegation to
Affiliates    84         10.15    No Advisory or Fiduciary Responsibility    85
ARTICLE XI SETOFF; RATABLE PAYMENTS    85         11.1    Setoff    85
        11.2    Ratable Payments    85 ARTICLE XII BENEFIT OF AGREEMENT;
ASSIGNMENTS; PARTICIPATIONS    86         12.1    Successors and Assigns    86
        12.2    Participations    86         12.3    Assignments    88 ARTICLE
XIII NOTICES    90         13.1    Notices; Effectiveness; Electronic
Communication    90 ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS;
ELECTRONIC EXECUTION    91         14.1    Counterparts; Effectiveness    91
        14.2    Electronic Execution of Assignments    91 ARTICLE XV CHOICE OF
LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    92         15.1    CHOICE
OF LAW    92         15.2    CONSENT TO JURISDICTION; OTHER MATTERS; WAIVERS   
92 ARTICLE XVI OPTION TO CONVERT TO UNSECURED FACILITY    93

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1

  

Authorized Officer(s)

Schedule 1(a)

  

Commitments

Schedule 1(b)

  

Guarantors

Schedule 1(c)

  

Project(s)

Schedule 5.8

  

Subsidiaries; Existing Investments

Schedule 6.20

  

Transactions with Affiliates

EXHIBITS

Exhibit A

  

Borrowing Base Certificate

Exhibit B

  

Guaranty

Exhibit C

  

Form of Borrowing Notice

Exhibit D

  

Note

Exhibit E

  

Form of Increasing Lender Supplement

Exhibit F

  

Form of Augmenting Lender Supplement

Exhibit G

  

[Reserved]

Exhibit H

  

List of Closing Documents

Exhibit I

  

Compliance Certificate

Exhibit J

  

Assignment and Assumption Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”), dated as of February 20, 2014, among SHEA
HOMES LIMITED PARTNERSHIP, a California limited partnership (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION,
as administrative agent.

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Adjusted Leverage Ratio” means the ratio, as of any date, of (a) Consolidated
Debt minus Unrestricted Cash in excess of $5,000,000 divided by (b) Consolidated
Tangible Net Worth on such date.

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Advance” means a borrowing hereunder, (i) made (or required to be made) by all
of the Lenders on the same Borrowing Date (or a Swingline Loan), or
(ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurocurrency Loans, for the same
Interest Period.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.

“Affiliate Obligations” means obligations of Shea Properties, LLC, Shea
Properties II, LLC or any of their respective Subsidiaries (or joint ventures in
which they own an interest) or other Shea-family-owned entities (or joint
ventures in which they own an interest, excluding, however, any of the foregoing
that is a Guarantor), including development loans; provided, however, that
capital calls required to be made by the Borrower or its Subsidiaries to or for
the benefit of a joint venture pro rata on the basis of the Borrower’s or a
Subsidiary’s ownership in such joint venture, which capital calls are not being
made to enable such joint venture to pay amounts owed under any Indebtedness,
shall not be Affiliate Obligations but will be treated as Restricted Payments.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is $125,000,000.

 

-1-



--------------------------------------------------------------------------------

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Applicable L/C Fee Rate” means the Applicable Margin with respect to Letters of
Credit.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations, orders and decrees of all Governmental Authorities.

“Applicable Margin” means, with respect to Eurocurrency Loans, Daily
Eurocurrency Loans and Letters of Credit, two and three-quarters percent
(2.75%) per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, U.S. Bank and any respective successors, in
their capacities as Lead Arrangers and Joint Book Runners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Augmenting Lender” is defined in Section 2.23.

“Authorized Officer” means, collectively, each of the authorized officers listed
on Schedule 1 or such additional authorized officers or agents as Borrower shall
designate in writing to Administrative Agent from time to time.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Baker JV” means the joint venture conducted by Shea/Baker Ranch Associates LLC,
a California limited liability company.

“Book Value” means, with respect to any Property at any time, the book value of
such Property as determined in accordance with GAAP at such time.

“Borrower” means Shea Homes Limited Partnership, a California limited
partnership, and its successors and assigns.

“Borrowing Base” means, as of any date, an amount calculated as follows:

(a)        subject to the limitations set forth below, 80% of the Book Value of
Units Under Contract; plus

 

-2-



--------------------------------------------------------------------------------

(b)        subject to the limitations set forth below, 80% of the Book Value of
Units Under Construction; plus

(c)        subject to the limitations set forth below, 80% of the Book Value of
Speculative Units (other than Model Units); plus

(d)        subject to the limitations set forth below, 80% of the Book Value of
Model Units; plus

(e)        subject to the limitations set forth below, 70% of the Book Value of
Finished Lots; plus

(f)        65% of the Book Value of Land Under Development; plus

(g)        subject to the limitation set forth below, 50% of the Book Value of
Entitled Land that is not included in the Borrowing Base under
clauses (a)-(f) above.

Notwithstanding the foregoing:

(i)        the Borrowing Base shall not include any amounts under clauses (e),
(f) and (g) to the extent the aggregate of such amounts exceed 55% of the
Borrowing Base.

(ii)        the Borrowing Base shall not include any amounts under clause (g) to
the extent that such amount exceeds 20% of the Borrowing Base.

Notwithstanding anything in the definition of Borrowing Base which may be
construed to the contrary, in no event may any Unit or Lot or other Property
described above be counted more than once (notwithstanding that it may satisfy
the criteria of more than one category) in the calculation of the Borrowing Base
hereunder. Any land or other Property that does not fit within one of the
categories specified above in this definition, shall have a zero percent (0%)
advance rate. In no event may any Lot, Unit, Project or other Property be
included in the Borrowing Base unless it is one hundred percent (100%) owned by
Borrower or a Wholly-Owned Subsidiary of Borrower and is encumbered by a deed of
trust or mortgage which constitutes a Pari Passu Lien Credit Document that
secures the Loans, LC Obligations and other Obligations (as Pari Passu Lien
Obligations) in a first position, subject only to the Permitted Liens, in favor
of Administrative Agent and Lenders (as Pari Passu Lien Secured Parties).

“Borrowing Base Availability” means, as of any date, (a) the Borrowing Base
calculated in the most recently delivered Borrowing Base Certificate minus
(b) the Borrowing Base Debt on such date.

“Borrowing Base Certificate” means a certificate signed by an Authorized Officer
of Borrower, substantially in the form of Exhibit A.

“Borrowing Base Debt” means, as of any date, Consolidated Debt minus
(a) Subordinated Debt due later than one year following such date minus
(b) Non-Recourse Indebtedness of the Loan Parties and their respective
Subsidiaries (other than Excluded

 

-3-



--------------------------------------------------------------------------------

Subsidiaries), minus (c) the Indenture Notes Obligations (to the extent included
in Consolidated Debt).

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York City,
New York for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP (as GAAP is in
effect on the date hereof).

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of a Person, including any preferred stock, but
excluding any debt securities convertible into such equity.

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the LC Issuer, in an amount equal
to 103% of the outstanding LC Obligations. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalent Investments” means (i) obligations of, or fully guaranteed or
insured by, the United States of America or any agency or instrumentality
thereof having maturities of one year or less from the date of acquisition,
(ii) commercial paper rated A-1 or better by S&P or P-1 or better by Moody’s,
(iii) demand deposit accounts maintained in the ordinary course of business, and
(iv) certificates of deposit issued by and time deposits with bankers’
acceptances with maturities not exceeding one year and overnight bank deposits
with, commercial banks (whether domestic or foreign) having capital and surplus
in excess of 500,000,000, (v) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clauses
(i) and (iv) of this definition entered into with any financial institution

 

-4-



--------------------------------------------------------------------------------

meeting the qualifications specified in clause (iv) of this definition, and
(vi) shares of money market mutual funds substantially all of the assets of
which consist of securities described in the foregoing clauses (i) through
(v) of this definition.

“Cash Management Services” means any banking services that are provided to any
Loan Party or any Subsidiary of a Loan Party by the Administrative Agent or any
of its Affiliates (other than pursuant to this Agreement), the LC Issuer or any
other Lender, including without limitation: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) stored value
cards, (f) automated clearing house or wire transfer services, or (g) treasury
management, including controlled disbursement, consolidated account, lockbox,
overdraft, return items, sweep and interstate depository network services.

“CCM Proceeding” shall have the meaning assigned to such term in the Tax
Distribution Agreement.

“Change in Law” is defined in Section 3.1.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert (other than the Permitted Holders), of beneficial
ownership (within the meaning of Rule 13d-3 of the U.S. Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of voting stock of the Borrower; (ii) the merger or
consolidation of the Borrower with or into another Person or the merger of
another Person with or into Borrower, or the sale of all or substantially all
the assets of Borrower to another Person, other than any such sale to one or
more Loan Parties, and in the case of any such merger or consolidation, the
equity securities of Borrower that are outstanding immediately prior to such
transaction and which represent 100% of the aggregate voting power of the voting
stock of Borrower are changed into or exchanged for cash, securities or
property, unless pursuant to such transaction such securities are changed into
or exchanged for, in addition to any other consideration, securities of the
surviving corporation, or a parent corporation that owns all of the capital
stock of such surviving corporation, that represent immediately after such
transaction, at least a majority of the aggregate voting power of the voting
stock of the surviving corporation or such parent corporation, as the case may
be, or (iii) a “change of control” as defined under any of Borrower’s public
note indebtedness or other notes issued by Borrower under an indenture or
comparable documents which debt is permitted under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in the Intercreditor Agreement.

“Collateral Agent” has the meaning set forth in the Indenture.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
(and participate in Swingline Loans) to, and participate in Facility LCs issued
upon the application of, the Borrower in an aggregate amount not exceeding the
amount set forth in Schedule 1(a), as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3(b) or as otherwise
modified from time to time pursuant to the terms hereof.

 

-5-



--------------------------------------------------------------------------------

“Commitment Period” has the meaning set forth in Section 2.1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Completed Unit” means a Unit as to which all necessary Governmental Approvals
have been obtained, including a certificate of occupancy.

“Consolidated Debt” at any date, without duplication (a) all funded debt of the
Loan Parties and their respective Subsidiaries determined on a consolidated
basis; plus (b) all funded debt with recourse to any limited or general
partnership in which any Loan Party or any of their respective Subsidiaries is a
general partner; plus (c) the sum of (i) all reimbursement obligations with
respect to amounts drawn and not reimbursed under Financial Letters of Credit
and amounts drawn and not reimbursed under Performance Letters of Credit
(excluding any portion of the actual or potential obligations that are secured
by cash collateral) and (ii) the maximum amount available to be drawn under all
undrawn Financial Letters of Credit, in each case issued for the account of, or
guaranteed by, any Loan Party or any of their respective Subsidiaries (excluding
any portion of the actual or potential obligations that are secured by cash
collateral); plus (d) all Contingent Obligations of any Loan Party or any of
their respective Subsidiaries with respect to funded debt of third parties;
provided, however, except as provided above in this definition with respect to
Financial Letters of Credit, that in the case of any Contingent Obligation, only
amounts due and payable at the time of determination will be included in the
calculation of Consolidated Debt; plus (e) Contingent Obligations that are due
and payable at the time of determination; provided, however, “Consolidated Debt”
excludes (i) obligations of Excluded Subsidiaries unless such obligations are
guaranteed by any Loan Party pursuant to a Contingent Obligation that has been
called, and (ii) obligations of one Loan Party owing to another Loan Party.

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income
(excluding net income from Excluded Subsidiaries), plus (b) cash distributions
of income received from Joint Ventures, plus (c) to the extent deducted from
revenues in determining Consolidated Net Income (excluding net income from
Excluded Subsidiaries), without duplication, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) non-cash (including impairment) charges,
(vi) extraordinary losses, (vii) loss (gain) on early extinguishment of
indebtedness, (viii) transaction costs and restructuring charges required to be
expensed under FASB ASC 805, (ix) the amount of any net losses from discontinued
operations, including net losses from the sale or disposition of discontinued
operations, (x) any fees, expenses or charges related to any issuance of Capital
Stock, Investment, acquisition, disposition, recapitalization or the incurrence
or repayment of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Transaction, in each case, deducted in
computing Consolidated Net Income and (xi) unusual or non-recurring costs and
expenses in an amount not to exceed 10% of Consolidated EBITDA in any four
fiscal quarter period, and plus (d) (to the extent not duplicative of any of the
foregoing) cash distributions received from Excluded Subsidiaries minus (e) to
the extent added to revenues in determining Consolidated Net Income, non-cash
gains and extraordinary gains, and minus (f) income (loss) from consolidated
Joint

 

-6-



--------------------------------------------------------------------------------

Ventures and income (loss) from consolidated Financial Services Subsidiaries
(except to the extent of cash distributions received from such Joint Ventures or
Financial Services Subsidiaries).

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense and capitalized interest and other interest related charges amortized to
cost of sales of the Loan Parties and their Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Incurred” means, for any period, the aggregate amount
(without duplication and determined in each case in accordance with GAAP) of
interest (excluding interest owing by a Loan Party to another Loan Party)
whether such interest was expensed or capitalized, paid, accrued, or scheduled
to be paid or accrued by any of the Loan Parties and their respective
Subsidiaries, excluding interest obligations of Excluded Subsidiaries unless
such obligation is guaranteed pursuant to a Contingent Obligation that has been
called and is due during such period, including (a) the interest portion of all
deferred payment obligations, and (b) all commissions, discounts, and other fees
and charges (excluding premiums) owed with respect to bankers’ acceptances and
letter of credit financings (including, without limitation, letter of credit
fees) and interest swap and Rate Management Obligations, in each case to the
extent attributable to such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP.

“Consolidated Tangible Net Worth” means, for purposes of calculating the
covenants in Section 6.23, at any time the consolidated stockholders’ equity of
the Borrower and its Subsidiaries calculated on a consolidated basis as of such
time, all as defined according to GAAP less intangible assets, plus up to
$70,000,000 of the funds paid as required by the CCM Proceeding determined in
accordance with GAAP at such time, adjusted (up or down as applicable) to
account for changes in stockholders’ equity that do not flow to Borrower’s
income statement solely to the extent such changes are due to unusual transfers
of assets between Borrower and its Affiliates permitted under this Agreement,
excluding contributions or distributions of equity, as approved by
Administrative Agent.

“Contingent Obligation” of a Person means any agreement, undertaking, indemnity
or arrangement by which such Person assumes, guarantees (including completion
guaranties), endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes or is contingently liable upon, the obligation
or liability of any other Person, or agrees to maintain the net worth,
loan-to-value or working capital or other financial condition of any other
Person, or otherwise assures any creditor of such other Person against loss,
including, without limitation, any comfort letter, operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.9.

 

-7-



--------------------------------------------------------------------------------

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Daily Eurocurrency Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.

“Daily Eurocurrency Base Rate” means the applicable ICE Benchmark Administration
(or successor thereto) rate for Dollar LIBOR for one month appearing on the
applicable Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on a Business
Day, provided that, if the applicable Reuters Screen LIBOR01 for Dollar LIBOR is
not available to the Administrative Agent for any reason, the applicable Daily
Eurocurrency Base Rate for one month shall instead be the applicable ICE
Benchmark Administration (or successor thereto) rate for deposits in Dollar
LIBOR for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day, provided further that, if no such ICE Benchmark
Administration (or successor thereto) rate is available to the Administrative
Agent, the applicable Daily Eurocurrency Base Rate for one month shall instead
be the rate determined by the Administrative Agent to be the rate at which U.S.
Bank or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) on a Business Day in the approximate amount of the relevant Loan and
having a maturity equal to one month. For purposes of determining any interest
rate hereunder or under any other Loan Document which is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.

“Daily Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Daily Eurocurrency Rate.

“Daily Eurocurrency Rate” means, with respect to a Loan, the sum of (a) the
quotient of (i) the Daily Eurocurrency Base Rate, reset daily, divided by
(ii) one minus the Reserve Requirement (expressed as a decimal) applicable to a
one-month Interest Period, plus (b) the Applicable Margin.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, any LC
Issuer, any Swingline Lender or any

 

-8-



--------------------------------------------------------------------------------

other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Facility LCs or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any LC Issuer or any Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, the LC Issuer, each Swingline Lender and each Lender.

“Dollar” and “$” means the lawful currency of the United States of America.

“Effective Date” means the date on which all of the conditions precedent set
forth in Section 4.1 shall have been fulfilled or waived in writing by the
Administrative Agent.

“Eligible Assignee” means any Person except a natural Person, the Borrower, any
of the Borrower’s Affiliates or Subsidiaries or any Defaulting Lender or any of
its Subsidiaries; provided that such Person is in the business of making or
purchasing commercial loans similar to the Loans and has total assets in excess
of $3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such Person in its
jurisdiction of organization.

“Entitled Land” means Qualified Real Property Inventory (a) that is zoned and
otherwise suitable for the development of Units or certain limited commercial
development incidental to the development and sale of Lots or Units, (b) which
the Borrower (or any Loan Party) intends to develop for the sale of Lots or
Units or certain limited commercial development incidental to the development
and sale of Lots or Units, and (c) with respect to which approval

 

-9-



--------------------------------------------------------------------------------

and entitlement from required Governmental Authorities of a tentative map, a
preliminary development plan and all other plan and related Governmental
Approvals required by Applicable Law in accordance with the provisions of all
Applicable Law have been obtained (other than approvals which are simply
ministerial and non-discretionary in nature or otherwise not material, such as a
final map) such that in each instance Borrower or another Loan Party has the
vested right to develop the Qualified Real Property Inventory as a residential
housing project and construct Units thereon.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“Equity Issuance” means any issuance or sale of Capital Stock by Borrower or any
of its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

-10-



--------------------------------------------------------------------------------

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, a per annum rate of interest (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the rate which appears on the
Reuters Screen LIBOR01 (or as successor or substitute thereto selected by
Administrative Agent in its sole discretion) as of 11:00 a.m., London time, two
(2) Business Days prior to the first day of the applicable Interest Period
selected by Borrower, for Dollar deposits having a term coinciding with the
Interest Rate Period selected by Borrower, the applicable ICE Benchmark
Administration rate for deposits in Dollars (Dollar LIBOR), provided that,
(i) if the applicable Reuters Screen is not available to the Administrative
Agent for any reason, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the applicable ICE Benchmark Administration
rate for deposits in Dollars as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
no such ICE Benchmark Administration rate is available to the Administrative
Agent, the applicable Eurocurrency Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of U.S. Bank’s relevant Eurocurrency Loan and
having a maturity equal to such Interest Period.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Subsidiaries” means, collectively, (a) each Financial Service
Subsidiary and any other Subsidiary which is not in the homebuilding business,
(b) Joint Ventures, (c) Partners Insurance Company, Inc., a Hawaii corporation,
and its successors and assigns and (d) any Wholly-Owned Subsidiary that is
prohibited from becoming a Guarantor as a result of any requirement of law, rule
or regulation binding on such Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations

 

-11-



--------------------------------------------------------------------------------

thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, and branch profits Taxes imposed on it,
by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Administrative Agent is incorporated or is organized or in which
its principal executive office is located or, in the case of a Lender, in which
such Lender’s applicable Lending Installation is located, (ii) in the case of a
Non-U.S. Lender, any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender pursuant to the laws in effect at the time such Non-U.S. Lender
becomes a party to this Agreement or designates a new Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, or is attributable to the Non-U.S. Lender’s
failure to comply with Section 3.5(f), and (iii) any U.S. federal withholding
taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility LC” is defined in Section 2.19(a)

“Facility LC Application” is defined in Section 2.19(c).

“Facility LC Collateral Account” is defined in Section 2.19(k).

“Facility Termination Date” means March 1, 2016, subject to possible extension
as provided in Section 2.4.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York City time) on such day on such transactions received by the Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
the Administrative Agent in its sole discretion.

 

-12-



--------------------------------------------------------------------------------

“Fee Letter” means that certain letter agreement regarding the mandate for this
Agreement dated February 20, 2014 between the Borrower and the Arrangers and the
Administrative Agent.

“Financial Letter of Credit” means a standby Letter of Credit that is not a
Performance Letter of Credit, and serves as credit support for the repayment of
financial obligations (and does not include trade Letters of Credit).

“Financial Services Subsidiary” means a Subsidiary engaged exclusively in
mortgage banking (including mortgage origination, loan servicing, mortgage
broker and title and escrow businesses), master servicing and related
activities, including, without limitation, a Subsidiary which facilitates the
financing of mortgage loans and mortgage-backed securities and the
securitization of mortgage-backed bonds and other activities ancillary thereto.

“Finished Lots” means Entitled Land that has been subdivided into Lots and as to
which (a) a final subdivision plat or map has been approved by all applicable
Governmental Authorities and recorded in all appropriate records, (b) Borrower
(or any Loan Party) has legal and physical access to all Lots sufficient to
commence vertical construction of the applicable Units thereon, (c) utilities
have been stubbed and utility services are available (subject only to completion
of the Units) to each Lot in accordance with the applicable requirements of
Governmental Authorities, (d) the building permits for the construction of Units
may be promptly pulled and construction commenced by Borrower (or any Loan
Party) without satisfaction of any further material conditions, and (e) all
offsite construction and all major infrastructure required to be completed by an
Applicable Law as a condition of commencing vertical construction on the
applicable Lot or Lots have been substantially completed in compliance with
Applicable Law. As used in this definition of “Finished Lots,” “substantially
completed” shall not include the completion of any punch list work with respect
to the foregoing items of work, warranty work required by any Governmental
Authority having jurisdiction or the final lift of the street on which such Lots
are located.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to any Swingline Lender, such Defaulting
Lender’s ratable share of outstanding Swingline Loans made by such Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

 

-13-



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central lender or any comparable authority) or any
arbitrator with authority to bind a party at law.

“Guarantors” means the collective reference to all Wholly-Owned Subsidiaries of
Borrower the assets of which are included in the Borrowing Base or that have
otherwise guaranteed the Indenture Notes Obligations. The original Guarantors
are indicated on Schedule 1(b) to this Agreement.

“Guaranty” means that certain Guaranty Agreement, substantially in the form of
Exhibit B attached hereto to be executed by the Guarantors in favor of the
Lenders, as it may be amended or modified and in effect from time to time.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“Increasing Lender” is defined in Section 2.23.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (including the Obligations hereunder),
(ii) obligations representing the deferred purchase price of property (other
than (x) accounts payable and other accrued liabilities arising in the ordinary
course of such Person’s business and (y) any obligation to pay a contingent
purchase price, as long as such obligation remains contingent or exists on the
balance sheet of such Person on a non-interest accruing basis and is paid within
45 days of the date such obligation becomes non-contingent or a liability on the
balance sheet), (iii) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from Property now or hereafter owned
or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or

 

-14-



--------------------------------------------------------------------------------

Property, (vi) Capitalized Lease Obligations, (vii) obligations of such Person
for the reimbursement of any obligor on any standby and commercial Letters of
Credit (other than obligations with respect to Letters of Credit securing
obligations (other than obligations described in clauses (i), (ii) or
(vi) above) entered into in the ordinary course of business of such Person to
the extent such letters of credit are not drawn upon or, if and to the extent
drawn upon, such drawing is reimbursed no later than the 10th Business Day
following payment on the Letter of Credit), (viii) Contingent Obligations of
such Person in respect of obligations otherwise described in clauses (i)-(vii),
(ix) Net Mark-to-Market Exposure under Rate Management Transactions, and (x) any
other obligation for borrowed money or other indebtedness which in accordance
with GAAP would be shown as a liability on the consolidated balance sheet of
such Person. Notwithstanding the foregoing, guarantees constituting Specified
Obligations shall not constitute Indebtedness.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Indenture” means the Indenture dated as of May 10, 2011 among Shea Homes
Limited Partnership and Shea Homes Funding Corp., as Issuers, Wells Fargo Bank,
a National Association, as Trustee, and the Guarantors named therein, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Indenture Notes Obligations” means the “Notes Obligations,” as defined in the
Indenture.

“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of February 20, 2014, among Shea Homes Limited Partnership, Shea Homes
Funding Corp., the other Grantors party thereto, Wells Fargo Bank, a National
Association, in its capacity as Collateral Agent, Wells Fargo Bank, a National
Association, as Authorized Representative for the Indenture Secured Parties
solely in its capacity as Trustee under the Indenture, the Administrative Agent,
as the Credit Facility Authorized Representative, and each Additional Authorized
Representative from time to time a party thereto.

“Interest Coverage Ratio” means, as of any date, for the applicable period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Incurred.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2), three (3) or six (6) months commencing on a Business Day selected
by the Borrower pursuant to this Agreement. Such Interest Period shall end on
the day which corresponds numerically to such date one (1), two (2), three
(3) or six (6) months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
third or sixth succeeding month. If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day. No Interest Period may end after the
Facility Termination Date.

 

-15-



--------------------------------------------------------------------------------

“Investment” means (a) the purchase or other acquisition of capital stock or
other securities of another Person, (b) a loan, advance, extension or credit (by
way of guaranty or otherwise) or capital contribution to another Person or
(c) the purchase or other acquisition of assets of another Person that
constitute a business unit. For purposes hereof, the Book Value of any
Investment shall be calculated in accordance with GAAP.

“Joint Venture” means a corporation, partnership, limited liability company,
joint venture or similar legal entity (a) formed by the Borrower or any other
Loan Party to engage in the business of homebuilding or a related business, and
(b) in which a Person other than the Borrower or another Loan Party has an
ownership interest, whether or not Borrower is required to consolidate such
entity in its financial statements in accordance with GAAP.

“Land Assets” means the value, as determined on a consolidated basis in
accordance with GAAP, of all real estate assets owned by Borrower and/or any of
its Subsidiaries which constitute raw land or are in the nature of Entitled
Land, Land Under Development and/or Finished Lots on which no vertical
improvements are located and no construction of any such vertical improvements
has commenced.

“Land Under Development” means Entitled Land where (a) a tentative subdivision
plat or map has been approved by all applicable Governmental Authorities to the
extent necessary to permit the development of such Entitled Land, (b) all
governmental permits, consents and other Governmental Approvals have been
obtained to permit the commencement and grading of such Entitled Land as
necessary to improve such Entitled Land to a Finished Lot, (c) all fees required
in connection with such licenses, permits, Governmental Approvals and grading
have been paid, (d) no material impediments exist to the issuance of all further
permits, licenses or Governmental Approvals necessary or appropriate in
connection with the development of utilities, infrastructure and other physical
site improvements on such Lots, and (e) physical site improvement has commenced.

“LC Fee” is defined in Section 2.19(d).

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder,
and any other Lender approved by Administrative Agent (such consent not to be
unreasonably withheld) and Borrower that has agreed in its sole discretion to
act as an LC Issuer hereunder, or any of their respective subsidiaries or
affiliates, in each case in its capacity as an issuer of Facility LC’s
hereunder. Each reference herein to the “LC Issuer” shall be deemed to be a
reference to the relevant LC Issuer.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.19(e).

 

-16-



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and any Augmenting Lender and their respective successors and assigns
(and includes, as the context requires, the Swingline Lender).

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

“Letter of Credit” means a letter of credit or similar instrument which is
issued upon the application of Borrower or for which the Borrower or any other
Loan Party is an account party or for which such Person is in any way liable.
Letters of Credit shall be issued only for the account of a Loan Party in
compliance with Section 6.9.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to its
commitment to lend set forth in Section 2.1 (or any conversion or continuation
thereof), or, with respect to Swingline Lender, any Swingline Loan made by
Swingline Lender.

“Loan Documents” means this Agreement, the Fee Letter, the Facility LC
Applications, the Guaranty, any Note or Notes executed by the Borrower in
connection with this Agreement and payable to a Lender, and any other document
or agreement, now or in the future, executed by the Borrower for the benefit of
the Administrative Agent or any Lender in connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

“Lot” or “Lots” means an individual residential lot designated on the final
subdivision plat, map or filing (or in the case of Land Under Development, an
individual lot designated on an approved tentative tract map, preliminary plat
map, preliminary subdivision plat or similar plat or map).

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations, financial condition
or results of operations of the Loan Parties taken as a whole, (ii) the ability
of the Loan Parties to perform their payment obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Administrative Agent, the LC Issuer or the
Lenders under the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which Borrower or any other Loan Party
is a party as to

 

-17-



--------------------------------------------------------------------------------

which the breach, nonperformance, cancellation or failure to renew by any party
thereto could have a Material Adverse Effect. This definition of “Material
Contract” is not intended to include trade contracts.

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $10,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 100% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer, but not to exceed 103% of such Fronting Exposure.

“Model Unit” means a Completed Unit to be used as a model home in connection
with the sale of Units in a residential housing project.

“Modify” and “Modification” are defined in Section 2.19(a).

“Money Markets” refers to one or more wholesale funding markets available to
Administrative Agent, including negotiable certificates of deposit, commercial
paper, Eurodollar deposits, bank notes, federal funds and others.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

“Net Cash Proceeds” means, in connection with any Equity Issuance, the cash
proceeds received from such issuance, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

-18-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means indebtedness or other obligations secured by a
Lien on Property to the extent that the liability for such indebtedness or other
obligations is limited to the security of such Property (or to Persons other
than a Loan Party) without liability on the part of any Loan Party (other than,
in the case of indebtedness or obligations of a Subsidiary, with respect to the
Subsidiary that holds title to such property (if such property constitutes all
or substantially all the property of such Subsidiary) and a pledge of the equity
interests of such Subsidiary or its Subsidiaries) for any deficiency; provided
that recourse obligations or liabilities of the Loan Parties solely for
indemnities, covenants (including, without limitation, performance, completion
or similar guarantees or covenants), or breach of any warranty, representation,
covenant or other Contingent Obligation in respect of any indebtedness,
including indemnities for and liabilities arising from fraud, misrepresentation,
misapplication or non-payment of rents, profits, insurance and condemnation
proceeds and other sums actually received by any Loan Party from secured assets
to be paid to the Lenders, waste and mechanics’ liens, will in each case not
prevent indebtedness from being classified as “Non-Recourse Indebtedness”.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Note” is defined in Section 2.13.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all Rate Management Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Administrative Agent, the LC
Issuer or any indemnified party arising under the Loan Documents; provided that
for purposes of determining any guaranteed Obligations of any Guarantor pursuant
to the Guaranty Agreement, the definition of “Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, if applicable) any Excluded Swap Obligations.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans (other than Swingline Loans)
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
LC Obligations at such time, plus (iii) an amount equal to its aggregate
Swingline Exposure.

“Pari Passu Lien Credit Documents” has the meaning set forth in the
Intercreditor Agreement.

“Pari Passu Lien Obligations” has the meaning set forth in the Intercreditor
Agreement.

 

-19-



--------------------------------------------------------------------------------

“Pari Passu Lien Secured Parties” has the meaning set forth in the Intercreditor
Agreement.

“Pari Passu Lien Security Documents” has the meaning set forth in the
Intercreditor Agreement.

“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

“Payment Date” means the first day of each month occurring after the Effective
Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Performance Letter of Credit” means any standby Letter of Credit issued: (a) on
behalf of a Person in favor of a Governmental Authority, including, without
limitation, any utility, water, or sewer authority, or other similar entity, for
the purpose of assuring such Governmental Authority that such Person or other
Loan Party will properly and timely complete work it has agreed to perform for
the benefit of such Governmental Authority; (b) in lieu of cash deposits to
obtain a license, in place of a utility deposit, or for land option contracts;
or (c) in lieu of other contract performance, to secure performance warranties
payable upon breach, and to secure the performance of labor and materials,
including, without limitation, construction, bid, and performance bonds (and
does not include trade Letters of Credit).

“Permitted Holders” means, collectively, John F. Shea, Peter O. Shea, Peter O.
Shea, Jr., Mary Shea, John Morrissey and their respective family trusts,
spouses, sons and daughters and lineal descendants, siblings and other familial
relatives of any of them, including any corporation, limited liability companies
or other entities more than 50% of the issued and outstanding equity interests
of which are held, directly or indirectly, by any of the foregoing persons.

“Permitted Indebtedness” is the indebtedness that is permitted under and
described in Section 6.16.

“Permitted Liens” is defined in Section 6.17.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing

 

-20-



--------------------------------------------------------------------------------

(a) such Lender’s Outstanding Credit Exposure at such time by (b) the Aggregate
Outstanding Credit Exposure at such time; and provided, further, that when a
Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.

“Profit and Participation Agreement” means an agreement, whether or not secured
by a deed of trust, mortgage, or other Lien against a purchased property or
asset, with respect to which the purchaser of any property or asset agrees to
pay the seller of such property or asset a profit, price, premium participation,
or other similar amount in such property or asset.

“Project” means a parcel or parcels of real property owned by Borrower or any
other Loan Party which is comprised of (or will be comprised of) a discrete
single family residential development on which will be developed Lots for the
construction of Units to be sold to individual buyers or sales of Lots in bulk
to other developers, including, without limitation, the initial Projects
described on Schedule 1(c) attached hereto.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3(a).

“Qualified Real Property Inventory” means, as of any date, Real Property
Inventory that is not subject to or encumbered by any deed of trust, mortgage,
judgment Lien, or any other Lien (other than the Permitted Liens described in
Sections 6.17(b), (g), (h), (i) and (n)) and other Liens which have been bonded
around so as to remove such Liens as encumbrances against such Real Property
Inventory in a matter satisfactory to Administrative Agent and its legal
counsel).

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whomsoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Loan Party or any
Subsidiary of a Loan Party which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Real Property Collateral Management Agreement” means the Real Property
Collateral Management Agreement, dated as of May 10, 2011, among Wells Fargo
Bank, a National Association, as Collateral Agent for the Pari Passu Lien
Secured Parties, Shea Homes Limited Partnership, a California limited
partnership, and Shea Homes Funding Corp., a

 

-21-



--------------------------------------------------------------------------------

Delaware corporation, as the Issuers, and the other entities described therein
from time to time a party thereto.

“Real Property Inventory” means, as of any date, land that is owned by any Loan
Party, which land is being developed or held for future development or sale of
residential housing Projects, together with the right, title and interest of the
Loan Party in and to the streets, the land lying in the bed of any streets,
roads or avenues, open or proposed, in or of, the air space and development
rights pertaining thereto and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging in or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting such land and all royalties and rights
appertaining to the use and enjoyment of such land necessary for the residential
development of such land, together with all of the buildings and other
improvements now or hereafter erected on such land, and any fixtures appurtenant
thereto and all related personal property.

“Refunded Swingline Loans”: as defined in Section 2.27(b).

“Register” is defined in Section 12.3(d).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure. The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time. If there are then more than two (2) Lenders hereunder, “Required Lenders”
shall be a minimum of two (2) Lenders.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

-22-



--------------------------------------------------------------------------------

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of February 20, 2014, among Shea Homes Limited Partnership, Shea Homes Funding
Corp., the Guarantors identified therein, the Administrative Agent, and Wells
Fargo Bank, a National Association, as Collateral Agent.

“Senior Leverage Ratio” is the ratio, as of any date, of (a) Consolidated Debt
(exclusive of Non-Recourse Indebtedness) minus Subordinated Debt, minus the
Indenture Note Obligations (to the extent not included in Subordinated Debt),
minus Unrestricted Cash above $5,000,000, divided by (b) Consolidated Tangible
Net Worth on such date.

“Specified Obligations” means (1) interest-coverage, re-margin and completion
guarantees with respect to (a) any joint venture in which Borrower or any
Subsidiary has a direct or an indirect equity interest or (b) the Baker JV,
(2) customary “bad-boy” guarantees, (3) guarantees of Affiliate Obligations
existing on the Effective Date (and any extension, modification or replacement
of such Affiliate Obligation provided that such extension, modification or
replacement does not increase the obligations of the Borrower or any Subsidiary
with respect to such Affiliate Obligations) and (4) tax payments (including
interest and penalties) or tax distributions, as applicable, attributable to any
U.S. Federal income tax proceeding (whether or not still contested or subject to
appeal) regarding the completed contract method (as defined in U.S. Treasury
Regulation Section 1.460-4(d)) of accounting for periods prior to 2011 (other
than any increase in taxes payable for periods after 2010 as a result of such
proceeding).

“Speculative Unit” means any Completed Unit that is not a Unit Under Contract.
Speculative Units shall not include Model Units.

“Stated Rate” is defined in Section 2.21.

“Subordinated Debt” means any Indebtedness of any Loan Party which is
contractually subordinated in right of payment to the Obligations at all times
(including in respect of any amendment or modification thereto) pursuant to
terms reasonably satisfactory to the

 

-23-



--------------------------------------------------------------------------------

Administrative Agent (but, for the avoidance of doubt, shall not include the
Indenture Notes Obligations).

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to any Loan Party, Property which
represents more than 10% of the consolidated assets of the Borrower and its
Subsidiaries taken as a whole or Property which is responsible for more than 10%
of the Consolidated Net Income of the Borrower and its Subsidiaries taken as a
whole, in each case, as would be shown in the consolidated financial statements
of the Borrower and its Subsidiaries as at the beginning of the twelve-month
period ending with the month in which such determination is made (or if
financial statements have not been delivered hereunder for that month which
begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.26 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its Pro Rata Share of the principal
amount of such Swingline Loan.

“Swingline Lender” U.S. Bank, in its capacity as the lender of Swingline Loans.

“Swingline Loans” has the meaning defined in Section 2.26.

“Swingline Participation Amount” has the meaning defined in Section 2.27(c).

“Tax Distribution Agreement” means the Tax Distribution Agreement dated as of
May 10, 2011 among the Borrower, the direct and indirect holders of ownership
interests in the Borrower, and each of the Persons party to the Sixth Amended
and Restated Agreement of Limited Partnership of Shea Homes Limited Partnership,
dated as of April 1, 2005 (as amended, restated, supplemented or otherwise
modified from time to time).

“Tax Distributions” means, so long as the Borrower is treated as a passthrough
or disregarded entity for United States Federal income tax purposes, the
distributions in respect of

 

-24-



--------------------------------------------------------------------------------

income taxes permitted under Section 2 of the Tax Distribution Agreement as in
effect on May 10, 2011.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

“Term Out Period” shall have the meaning set forth in Section 2.25.

“Transferee” has the meaning set forth in Section 12.3(e).

“Type” means, with respect to any Advance, its nature as a Daily Eurocurrency
Advance or a Eurocurrency Advance and with respect to any Loan, its nature as a
Daily Eurocurrency Loan or a Eurocurrency Loan.

“Undrawn Fee” is defined in Section 2.5.

“Unit” means Qualified Real Property Inventory on Entitled Land that is, or is
planned to be, comprised of a single family residential housing unit offered for
sale.

“Units Under Construction” means Units for which building permits have been
issued where on-site construction has commenced on a Finished Lot as evidenced
by the trenching of foundations for such Units.

“Unit Under Contract” means a Completed Unit or a Unit Under Construction for
which building permits have been issued as to which a Loan Party owning such
Unit has entered into a bona fide contract of sale (a) in a form customarily
employed by Borrower or such Loan Party, (b) for delivery not more than
twenty-four (24) months after the date of such contract, (c) with a Person who
is not a Subsidiary or Affiliate, (d) under which no Defaults then exist, (e) in
the case of (i) any Unit the purchase of which is to be financed in whole or in
part by a loan insured by the Federal Housing Administration or guaranteed by
the Veterans Administration, to Borrower’s or applicable Guarantor’s knowledge,
the applicable buyer shall have made, or will be required to make, the minimum
down payment required (if any) under the rules of the relevant agency, and
(ii) in all other cases, providing for a minimum down payment of $1,000, (f) not
subject to contingencies other than timely completion of the Unit, obtaining
financing for the purchase and contingency related to the sale of the buyer’s
existing residence, (g) and providing for a sale in compliance with all
Applicable Law and applicable restriction or requirements.

“Unrestricted Cash” means Cash Equivalent Investments of the Loan Parties that
are free and clear of all Liens (other than Liens securing (1) the Obligations,
(2) the Indenture Notes Obligations or (3) customary bankers liens) and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of the applicable Loan Party.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

-25-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1        Commitment. From and including the date of this Agreement and prior
to the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower in Dollars
and participate in Swingline Loans and Facility LCs issued upon the request of
the Borrower, provided that, after giving effect to the making of each such Loan
and Swingline Loan, and the issuance of each such Facility LC, the amount of
such Lender’s Outstanding Credit Exposure shall not exceed the lesser of (a) its
Commitment or (b) its Pro Rata Share of the Borrowing Base Availability at such
time. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow at any time prior to the earlier of the Facility Termination Date or
the commencement of the Term Out Period (the period commencing on the Effective
Date and ending on such date, the “Commitment Period”). The Commitments to
extend credit hereunder shall expire at the end of the Commitment Period. The LC
Issuer will issue Facility LCs hereunder on the terms and conditions set forth
in Section 2.19.

2.2        Required Payments. (a) If at any time the amount of the Aggregate
Outstanding Credit Exposure exceeds the lesser of (i) the Aggregate Commitment
or (ii) the Borrowing Base Availability, the Borrower shall within 5 Business
Days of such occurrence make a payment on the Obligations sufficient to
eliminate such excess. The Aggregate Outstanding Credit Exposure and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.

2.3        Ratable Loans; Types of Advances. Each Advance hereunder shall
consist of Loans made from the several Lenders ratably according to their Pro
Rata Shares. Each Advance shall be a Eurocurrency Advance except as provided in
Sections 2.6, 2.8 and 2.9.

2.4        Extension of Facility Termination Date. Borrower shall have the
option to extend the Facility Termination Date from the original Facility
Termination Date (for purposes of this Section, the “Original Facility
Termination Date”) to a date that is twelve (12) months following the Original
Facility Termination Date (for purposes of this Section, the “Extended Facility
Termination Date”), subject to the satisfaction of each of the following
conditions precedent:

 

-26-



--------------------------------------------------------------------------------

(a)        Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise its option to extend the maturity date not more
than twelve (12) months but not less than thirty (30) days prior to the Original
Facility Termination Date.

(b)        As of the date of Borrower’s delivery of notice of request to
exercise its option to extend, and as of the date of the commencement of the
extension, no Default or Event of Default shall have occurred and be continuing;

(c)        On the date of Borrower’s request for the extension, Borrower shall
pay to Agent, for the benefit of Lenders, and extension fee in an amount equal
to one-fifth of one percent (.20%) of the Aggregate Commitment;

(d)        There shall have occurred and be continuing no material adverse
change in the financial condition of the Borrower that would affect its ability
to perform its obligations under the Loan Documents since the date hereof;

(e)        Without limiting subparagraph (b) above, as of the date of Borrower’s
request for each Extension and as of the date of the commencement of the
applicable Extension, Borrower shall be in full compliance with Sections 2.2 and
6.23.

If each of the foregoing conditions precedent are satisfied, and the Original
Facility Termination Date is extended as provided above to the Extended Facility
Termination Date, as used herein and in the other Loan Documents, the term
“Facility Termination Date” shall thereafter mean the Extended Facility
Termination Date.

2.5        Undrawn Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Pro Rata Share a fee (the
“Undrawn Fee”) at a per annum rate equal to one-half percent (0.50%) per annum
on the average daily Available Aggregate Commitment (subject to the following
sentence) from the date hereof to and including the Facility Termination Date,
payable in arrears on the first day of each calendar quarter hereafter and on
the Facility Termination Date. The Swingline Exposure shall not be taken into
account in calculating the available Aggregate Commitment for the purpose of
determining the Undrawn Fee.

2.6        Minimum Amount of Each Advance. Each Eurocurrency Advance and Daily
Eurocurrency Advance shall be in the minimum amount of $500,000 and incremental
amounts in integral multiples of $500,000, provided, however, that any Daily
Eurocurrency Advance may be in the amount of the Available Aggregate Commitment
or, if less, the unused portion of the Borrowing Base Availability at such time.

2.7        Reductions in Aggregate Commitment; Optional Principal Payments. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $1,000,000, upon at least
five (5) Business Days’ written notice to the Administrative Agent, which notice
(1) may be conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date previously
provided in the applicable notice) if such condition is not satisfied, and
(2) shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate

 

-27-



--------------------------------------------------------------------------------

Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued Undrawn Fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Credit Extensions
hereunder. The Borrower may from time to time pay, without indemnity, penalty or
premium, all outstanding Daily Eurocurrency Advances or, in a minimum aggregate
amount of $1,000,000, any portion of the outstanding Daily Eurocurrency Advances
upon same day notice to the Administrative Agent. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of $1,000,000, any portion of the
outstanding Eurocurrency Advances upon three (3) Business Days’ prior written
notice to the Administrative Agent.

2.8        Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall give the Administrative Agent irrevocable notice in the form of
Exhibit C (a “Borrowing Notice”) not later than 10:00 a.m. (Pacific time) three
(3) Business Days before the Borrowing Date for each Advance, specifying:

(i)        the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)        the aggregate amount of such Advance,

(iii)        the Type of Advance, and

(iv)        in the case of each Eurocurrency Advance, the Interest Period
applicable thereto and, if no Interest Period is selected, such Advance shall be
a Daily Eurocurrency Advance.

Not later than 12:00 noon (Pacific time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

2.9        Conversion and Continuation of Outstanding Advances; Maximum Number
of Interest Periods. Daily Eurocurrency Advances shall continue as Daily
Eurocurrency Advances unless and until such Daily Eurocurrency Advances are
converted into Eurocurrency Advances pursuant to this Section 2.9 or are repaid
in accordance with Section 2.7. Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time (as of the last day of such Interest Period) such
Eurocurrency Advance shall be automatically converted into a Daily Eurocurrency
Advance unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.7 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.6, the Borrower may elect from time to time to convert all or any part
of a Daily Eurocurrency Advance into a Eurocurrency Advance. The Borrower shall
give the Administrative Agent irrevocable notice (a “Conversion/Continuation
Notice”) of each conversion of a Daily

 

-28-



--------------------------------------------------------------------------------

Eurocurrency Advance into a Eurocurrency Advance, or continuation of a
Eurocurrency Advance not later than 10:00 a.m. (Pacific time) at least three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying:

(i)        the requested date, which shall be a Business Day, of such conversion
or continuation,

(ii)        the Type of the Advance which is to be converted or continued, and

(iii)        the amount of such Advance which is to be converted into or
continued as a Eurocurrency Advance and the duration of the Interest Period
applicable thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.

2.10        Interest Rates. Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to but not including the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurocurrency Advance based upon the Borrower’s selections
under Sections 2.8 and 2.9. Each Daily Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof for each day from and including the
date such Advance is made or converted in accordance with Section 2.9, but
excluding the date it becomes or is converted to a Eurocurrency Advance, at a
rate per annum equal to the Daily Eurocurrency Rate for such day. Changes in the
rate of interest on that portion of any Advance maintained as a Daily
Eurocurrency Advance will take effect simultaneously with each change in the
Daily Eurocurrency Base Rate, as applicable.

2.11        Rates Applicable After Event of Default.

(a)        Notwithstanding anything to the contrary contained in Section 2.8,
2.9 or 2.10, during the continuance of a Default or Event of Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurocurrency Advance (provided, however, that the foregoing shall
not be deemed to modify the requirement of unanimous approval by all Lenders to
waive any payment defaults as specified in Section 8.3(a) hereof). Provided
further, however, during the continuance of an Event of Default the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.3 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurocurrency Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2.00% per annum, (ii) each Daily Eurocurrency Advance
shall bear interest at a rate per annum equal to the Daily Eurocurrency Rate, in
effect from time to time plus 2.00% per annum, and (iii) the LC Fee shall be
increased by 2.00% per annum, provided that, during the continuance of an Event
of

 

-29-



--------------------------------------------------------------------------------

Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable to all Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender. After an Event of
Default has been cured or waived, the interest rate applicable to advances and
the LC Fee shall revert to the rates applicable prior to the occurrence of an
Event of Default.

2.12        Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars. All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 12:00 noon (Pacific time) on the date
when due and shall, (ii) in the case of Reimbursement Obligations for which the
LC Issuer has not been fully indemnified by the Lenders, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to the LC Issuer, in the case of payments required to be
made by the Borrower to the LC Issuer pursuant to Section 2.19(f).

2.13        Noteless Agreement; Evidence of Indebtedness.

(a)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)        The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c)        The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

-30-



--------------------------------------------------------------------------------

(d)        Any Lender may request that its Loans be evidenced by a promissory
note, representing its Loans substantially in the form of Exhibit D (each a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note payable to the order of such Lender in a form supplied by the
Administrative Agent.

2.14        Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic notice authenticated
by an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.

2.15        Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Advance shall be payable on each Payment Date, commencing with the first
such Payment Date to occur after the date hereof and on any date on which such
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest on all Advances and fees shall be calculated for actual days elapsed on
the basis of a 360-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 12:00 noon (Pacific time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day.

2.16        Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/ Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Daily Eurocurrency Rate.

2.17        Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or

 

-31-



--------------------------------------------------------------------------------

Facility LCs will be issued by it and for whose account Loan payments or
payments with respect to Facility LCs are to be made.

2.18        Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

2.19        Facility LCs.

(a)        Issuance. The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue Performance Letters of Credit and
Financial Letters of Credit denominated in Dollars (each, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed 50% of the Aggregate Commitment at such time and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the lesser of
the Aggregate Commitment and the Borrowing Base Availability at such time. No
Facility LC shall have an expiry date later than the earlier to occur of (x) the
fifth Business Day prior to the Facility Termination Date and (y) one (1) year
after its issuance; provided, however, that the expiry date of a Facility LC may
be up to one (1) year later than the fifth Business Day prior to the Facility
Termination Date if the Borrower has posted on or before the fifth Business Day
prior to the Facility Termination Date cash collateral in the Facility LC
Collateral Account on terms satisfactory to the Administrative Agent in an
amount equal to 100% of the LC Obligations with respect to such Facility LC.
Additionally, if the Term Out Period commences as set forth in Section 2.25
below, Borrower shall promptly post cash collateral in the Facility LC
Collateral Account on terms satisfactory to the Administrative Agent in an
amount equal to 100% of the LC Obligations with respect to any Facility LC or LC
Obligations that remain outstanding as of the date that the Term Out Period
commences. Borrower may request of each LC Issuer that the LC Issuer issue
“Evergreen” letters of credit as the Facility LCs which automatically renew
unless the LC Issuer provides notice to the Borrower that such LC Issuer is not
renewing such Facility LC; and it shall be at the sole discretion of each LC
Issuer as to whether or not it will issue “Evergreen” letters of credit.

 

-32-



--------------------------------------------------------------------------------

(b)        Participations. Upon the issuance or Modification by the LC Issuer of
a Facility LC in accordance with this Section 2.19, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

(c)        Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. Pacific time at least five
(5) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the LC Issuer, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
Administrative Agent shall promptly notify the LC Issuer and each Lender, of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Facility LC shall be
satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). The LC Issuer shall have no
independent duty to ascertain whether the conditions set forth in Article IV
have been satisfied; provided, however, that the LC Issuer shall not issue a
Facility LC if, on or before the proposed date of issuance, the LC Issuer shall
have received notice from the Administrative Agent or the Required Lenders that
any such condition has not been satisfied or waived. In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

(d)        LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurocurrency Loans in effect from time
to time on the average daily undrawn stated amount under such Facility LC, such
fee to be payable in arrears on each Payment Date (the “LC Fee”). The Borrower
shall also pay to the LC Issuer for its own account (x) a fronting fee in an
amount equal to 0.125% per annum of the average daily undrawn stated amount
under such Facility LC, such fee to be payable in arrears on each Payment Date
and (y) on demand, all amendment, drawing and other fees regularly charged by
the LC Issuer to its letter of credit customers and all out-of-pocket expenses
incurred by the LC Issuer in connection with the issuance, Modification,
administration or payment of any Facility LC.

(e)        Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer

 

-33-



--------------------------------------------------------------------------------

shall endeavor to exercise the same care in the issuance and administration of
the Facility LCs as it does with respect to letters of credit in which no
participations are granted, it being understood that in the absence of any gross
negligence or willful misconduct by the LC Issuer, each Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Event of Default or any condition precedent whatsoever, to reimburse the LC
Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.19(f) below and there
are not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Lender, for
each day from the date of the LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. (Pacific time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for the first three (3) days and, thereafter, at a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f)        Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date (provided that the Borrower has received notice from the
Administrative Agent of such LC Payment Date not later than 11:00 am Pacific
time on the LC Payment Date, otherwise such amount shall be due on the Business
Day immediately following the date on which the Borrower receives such notice)
for any amounts to be paid by the LC Issuer upon any drawing under any Facility
LC, without presentment, demand, protest or other formalities of any kind;
provided that neither the Borrower nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrower or such Lender to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. All such amounts paid by the LC
Issuer and remaining unpaid by the Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the rate applicable
to Daily Eurocurrency Advances for such day if such day falls on or before the
applicable LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

(g)        Obligations Absolute. The Borrower’s obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and

 

-34-



--------------------------------------------------------------------------------

the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19(g) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19(f).

(h)        Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer. The LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

(i)        Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Lender, the LC Issuer or
the Administrative Agent may incur (or which may be claimed against such Lender,
the LC Issuer or the Administrative Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any

 

-35-



--------------------------------------------------------------------------------

drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, the LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this
Section 2.19(i) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

(j)        Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.

(k)        Facility LC Collateral Account. If Administrative Agent determines
that any event that would require Borrower to Cash Collateralize the LC
Obligations is reasonably likely to occur, including without limitation, the
existence of a Defaulting Lender or the continuation of any LC Obligation beyond
the Facility Termination Date, Borrower shall, promptly upon the request of the
Administrative Agent or the Required Lenders and until the final expiration date
of any Facility LC and thereafter as long as any amount is payable to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “Facility LC Collateral Account”), in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuer, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations. The Administrative Agent will invest any funds
on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of U.S. Bank having a maturity not exceeding thirty
(30) days. Nothing in this Section 2.19(k) shall either obligate the
Administrative Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 8.1.

(l)        Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

-36-



--------------------------------------------------------------------------------

2.20        Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue Eurocurrency Advances shall be suspended
pursuant to Section 3.3 or if any Lender defaults in its obligation to make a
Loan, reimburse the LC Issuer pursuant to Section 2.19(e) or declines to approve
an amendment or waiver that is approved by the Required Lenders or otherwise
becomes a Defaulting Lender (any Lender so affected an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective or such default continues to exist, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit J and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (a) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
plus any assignment fees specified in Section 12.3(c), and (b) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 3.4 had the Loans of such Affected Lender been
prepaid on such date rather than sold to the replacement Lender. If the Borrower
is entitled to elect the replacement of an Affected Lender with another Lender
as a party to this Agreement because the Affected Lender has failed or refused
to consent to an amendment or waiver that is required to be approved by the
Required Lenders or all Lenders, the replacement Lender must have so consented
to the amendment or waiver that the Affected Lender failed or refused to
approve.

2.21        Limitation of Interest. The Borrower, the Administrative Agent and
the Lenders intend to strictly comply with all Applicable Laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.21, even if
such provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under Applicable Law, provided that, to
the maximum extent permitted by Applicable Law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of no usurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds

 

-37-



--------------------------------------------------------------------------------

the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and, to the extent lawful, shall remain fixed at the Highest
Lawful Rate for each day thereafter until the total amount of interest accrued
equals the total amount of interest which would have accrued if there were no
such ceiling rate as is imposed by this sentence. Thereafter, interest shall
accrue at the Stated Rate unless and until the Stated Rate again exceeds the
Highest Lawful Rate when the provisions of the immediately preceding sentence
shall again automatically operate to limit the interest accrual rate. The daily
interest rates to be used in calculating interest at the Highest Lawful Rate
shall be determined by dividing the applicable Highest Lawful Rate per annum by
the number of days in the calendar year for which such calculation is being
made. None of the terms and provisions contained in this Agreement or in any
other Loan Document which directly or indirectly relate to interest shall ever
be construed without reference to this Section 2.21, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Obligation is
shortened by reason of acceleration of maturity as a result of any Event of
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.

2.22        Defaulting Lenders.

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer or Swingline Lender hereunder; third,
to Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund

 

-38-



--------------------------------------------------------------------------------

its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuer or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the LC Issuer or Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs; and ninth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Facility LC issuances in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Facility LCs were issued at a time when the conditions set forth
in Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any Undrawn Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).

(C)        With respect to any Undrawn Fee or LC Fee not required to be paid to
any Defaulting Lender pursuant to clause (a) or (b) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any

 

-39-



--------------------------------------------------------------------------------

such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the LC Issuer and Swingline Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the LC
Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Outstanding Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders Fronting Exposure, and (y) second, Cash Collateralize the
LC Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
each LC Issuer and Swingline Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swingline Loans
to be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

-40-



--------------------------------------------------------------------------------

(c)        New Swingline Loans and Facility LCs. So long as any Lender is a
Defaulting Lender, (i) Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) LC Issuer shall not be
required to issue, extend, renew or increase any Facility LC unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(d)        Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(i)        Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuer, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the LC Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section 2.22(d) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
the LC Issuer that there exists excess Cash Collateral; provided that, subject
to this Section 2.22 the Person providing Cash Collateral and the LC Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

2.23 Increase Option. The Borrower may from time to time, with the prior written
approval of the Administrative Agent which approval shall not be unreasonably
withheld, elect to increase the Aggregate Commitment, in each case in minimum
increments of $10,000,000 or such lower amount as the Borrower and the
Administrative Agent agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $125,000,000, and the
Aggregate Commitment does not exceed $250,000,000. The Borrower may arrange for
any

 

-41-



--------------------------------------------------------------------------------

such increase to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Commitments, or extend Commitments, as the case may be; provided that (i) no
Lender shall be required to commit to any such increase, (ii) each Augmenting
Lender and each Increasing Lender shall be subject to the reasonable approval of
the Borrower, the Administrative Agent and the LC Issuer and (iii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit F hereto. No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.23. Increases and new
Commitments created pursuant to this Section 2.23 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (a) the conditions set forth in paragraphs (a) and (b) of Section 4.2
shall be satisfied or waived by the Required Lenders (or, if required under
Section 8.3, all Lenders) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrower and (b) the Borrower shall be in compliance (on a pro forma
basis reasonably acceptable to the Administrative Agent) with the covenants
contained in Section 6.23 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the date hereof as to the corporate
power and authority of the Borrower to borrow hereunder after giving effect to
such increase. On the effective date of any increase in the Commitments,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Pro Rata Share
of such outstanding Loans, and (ii) the Borrower shall be deemed to have repaid
and reborrowed all outstanding Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower, in accordance with the requirements of Section 2.3). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the Borrower pursuant to the provisions of Section 3.4 if the deemed payment
occurs other than on the last day of the related Interest Periods.

2.24        Loans and LC Obligations are “Pari Passu” Lien Obligations. It is
the intent and the agreement of the Borrower and the other parties hereto that
(a) the Loans, the LC Obligations and the other Obligations owing under or in
connection with this Agreement are, and at all times shall remain, Pari Passu
Lien Obligations secured by the Pari Passu Lien Security Documents and the
Collateral (including without limitation each of the “Properties”, as that term
is defined in the Real Property Collateral Management Agreement), in a first
lien position, subject only to the Permitted Liens, with a repayment priority
ahead of and prior to the Indenture

 

-42-



--------------------------------------------------------------------------------

Note Obligations and other specified Pari Passu Lien Obligations; and (b) that
U.S. Bank, as Administrative Agent for the Lenders hereunder, is and shall be
deemed at all times to be a Pari Passu Lien Secured Party under the
Intercreditor Agreement. Borrower represents and warrants that the foregoing
provisions of this Section 2.24 shall be true and correct as of the Effective
Date of this Agreement; and that it shall at all times take all such actions as
Administrative Agent requests so that the same are and will remain true and
correct.

2.25        Term Out Provision. In the event that Borrower fails to meet or
satisfy, or there is otherwise a default under, any of the financial covenants
set forth in Sections 6.23(a), (b), (c), (d), or (e), and such breach is not
cured to the reasonable satisfaction of Administrative Agent by Borrower within
30 days after the earlier of (a) Borrower becoming aware of such breach, or
(b) Administrative Agent notifying Borrower of such breach (the “Cure Period”),
the credit facility available to Borrower under this Agreement will convert at
the end of such Cure Period to an 18 month term loan (the period between the end
of the 30 day Cure Period specified above and 18 months following the end of
such Cure Period being referred to herein as the “Term Out Period”). Upon the
commencement of the Term Out Period, Borrower shall no longer have any right to
request or receive Loans hereunder or the issuance of Letters of Credit
hereunder, and shall otherwise have no rights to any credit accommodations or
other rights to obtain any further loans, money, letters of credit, or other
credit accommodations of any nature whatsoever, under this Agreement. Commencing
with the first day of the first month following the commencement of the Term Out
Period, and continuing on the first day of each month thereafter, Borrower shall
pay to Bank an amount equal to 1/18th of the Aggregate Outstanding Credit
Exposure as of the commencement of the Term Out Period. All such payments shall
be applied first to the outstanding principal amount of all Loans owing
hereunder and then to all due and owing LC Obligations. To the extent that any
of the LC Obligations consist of undrawn amounts under any Facility LCs then
outstanding, any payments to be made under this Section 2.25 remaining after the
outstanding principal amount of all Loans and then due and payable LC
Obligations have been paid in full, shall be remitted to the Facility LC
Collateral Account with Administrative Agent, to serve as security for the
payment of all future amounts drawn under all Facility LC’s and other LC
Obligations as the same become due and payable, and shall also serve as security
for all other Obligations owing hereunder (and Borrower hereby grants to
Administrative Agent and Lenders, a security interest in all of the Borrower’s
right, title and interest in and to the Facility LC Collateral Account and all
funds and sums which may from time to time be on deposit therein. For purposes
of clarification, if it occurs prior to the Facility Termination Date, at the
end of the Term Out Period, this facility shall be terminated. For purposes of
further clarification, notwithstanding that the Facility Termination Date has
occurred, if the Term Out Period has commenced prior to the Facility Termination
Date, then (notwithstanding the occurrence of the Facility Termination Date)
Borrower shall have the option to continue to make the principal amortization
payments, and interest payments and other sums owing under the Loan Documents,
in accordance with the foregoing provisions of this Section 2.25 during the
remainder of the Term Out Period (so that, so long as no other Event of Default
has occurred other than the failure to satisfy the financial covenants described
above in this Section 2.25, and so long as interest and other amounts owing
under the Loan Documents continue to be paid, Borrower need not pay the full
principal amount of the Loan outstanding on the Facility Termination Date, but
rather may continue to pay the principal amortization payment equal to 1/18th of
the Aggregate Outstanding Credit Exposure as of the commencement of the Term Out
Period each month for the remainder of the period of the Term Out Period).

 

-43-



--------------------------------------------------------------------------------

2.26        Swingline Commitment.

(a)        Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Commitments from time to time prior to the Facility Termination Date by
making swing line loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Loans, may exceed the Swingline Commitment then in
effect), (ii) the Borrower shall not request and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the amount of the Available Aggregate Commitment would be less than zero,
and (iii) Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the Borrowing Base Availability would be less than zero. During the Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Daily Eurocurrency Loans only.

(b)        The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earliest of the end of the
Commitment Period, the tenth (10th) Business Day after such Swingline Loan is
made, or the date that the next Loan is borrowed.

2.27        Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)        Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 2:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent or as otherwise
directed by the Borrower on such Borrowing Date in immediately available funds.

(b)        The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Lender to make, and each Lender hereby agrees to make, a
Loan, in an amount equal to such Lender’s Pro Rata Share of the aggregate amount
of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Lender shall make the amount
of such

 

-44-



--------------------------------------------------------------------------------

Loan available to the Administrative Agent in immediately available funds, not
later than 10:00 A.M., New York City time, one (1) Business Day after the date
of such notice. The proceeds of such Loans shall be immediately made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans. If the
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans, then the Borrower shall pay such difference to the
Administrative Agent within two (2) Business Days of notice from the
Administrative Agent, which payments shall be made available by the
Administrative Agent to the Swingline Lender to repay the Refunded Swingline
Loans.

(c)        If prior to the time a Loan would have otherwise been made pursuant
to Section 2.27(b), one of the events described in Section 7.6 shall have
occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Loans may
not be made as contemplated by Section 2.27(b), each Lender shall, on the date
such Loan was to have been made pursuant to the notice referred to in
Section 2.27(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Pro Rata Share
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Loans.

(d)        Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e)        Each Lender’s obligation to make the Loans referred to in
Section 2.27(b) and to purchase participating interests pursuant to
Section 2.27(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 4.2, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

-45-



--------------------------------------------------------------------------------

ARTICLE III

YIELD PROTECTION; TAXES

3.1        Yield Protection. If, after the date of this Agreement, there occurs
any adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (any of the foregoing, a
“Change in Law”) which:

(a)        subjects any Lender or any applicable Lending Installation, the LC
Issuer, or the Administrative Agent to any Taxes (other than with respect to
Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

(b)        imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances and Daily Eurocurrency Advances), or

(c)        imposes any other condition (other than Taxes) the result of which is
to increase the cost to any Lender or any applicable Lending Installation or the
LC Issuer of making, funding or maintaining its Eurocurrency Loans or Daily
Eurocurrency Loans, or of issuing or participating in Facility LCs, or reduces
any amount receivable by any Lender or any applicable Lending Installation or
the LC Issuer in connection with its Eurocurrency Loans, Daily Eurocurrency
Loans, Facility LCs or participations therein, or requires any Lender or any
applicable Lending Installation or the LC Issuer to make any payment calculated
by reference to the amount of Eurocurrency Loans, Daily Eurocurrency Loans,
Facility LCs or participations therein held or interest or LC Fees received by
it, by an amount deemed material by such Lender or the LC Issuer as the case may
be,

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.

 

-46-



--------------------------------------------------------------------------------

3.2        Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (i) a Change in Law or
(ii) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy or liquidity), in each case that is attributable to such Change
in Law or change in the Risk-Based Capital Guidelines, as applicable.

3.3        Availability of Types of Advances; Adequacy of Interest Rate. If
(a) the Administrative Agent or the Required Lenders determine that deposits of
a type and maturity appropriate to match fund Eurocurrency Advances or Daily
Eurocurrency Loans are not available to such Lenders in the relevant market or
(b) the Administrative Agent, in consultation with the Lenders, determines that
the interest rate applicable to Eurocurrency Advances or Daily Eurocurrency
Advances is not ascertainable or does not adequately and fairly reflect the cost
of making or maintaining Eurocurrency Advances or Daily Eurocurrency Advances or
(c) it becomes unlawful for the Lenders to maintain any Loan based on the
Eurocurrency Rate and/or Daily Eurocurrency Rate, then the Administrative Agent
shall suspend the availability of Eurocurrency Advances and Daily Eurocurrency
Advances and require any affected Eurocurrency Advances or Daily Eurocurrency
Advances to be repaid or converted to Advances accruing interest at a rate per
annum determined based upon an alternate index selected by Administrative Agent,
in its reasonable discretion after consultation with (but not approval of)
Borrower, reasonably comparable to that of a one-month Interest Period, intended
to generate a return substantially the same as that generated by the
Eurocurrency Rate at such time with a one-month Interest Period, and all
references in the Loan Documents to the Daily Eurocurrency or Eurocurrency Rate
shall be deemed to be references to such alternate index while such rate is in
effect, such repayment or conversion subject to the payment of any funding
indemnification amounts required by Section 3.4.

3.4        Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurocurrency Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto, or (e) any Eurocurrency Loan
is assigned other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as determined by such Lender) incurred as a result of such
prepayment. The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Loan) had prepayment not occurred and the interest such
Lender will actually earn (from like investments

 

-47-



--------------------------------------------------------------------------------

in money markets as of the date of prepayment) as a result of the redeployment
of funds from the prepayment. Because of the short-term nature of this facility,
Borrower agrees that Interest Differential shall not be discounted to its
present value.

3.5        Taxes.

(a)        Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law. If any applicable law requires
the deduction or withholding of any Tax from any such payment, then the
applicable Loan Party shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.5) the applicable Lender, the LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)        The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)        The Loan Parties shall indemnify any Lender, the LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, the LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, the LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or LC Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.

(d)        Each Lender shall severally indemnify the Administrative Agent,
within fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
and Other Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.2(c) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the

 

-48-



--------------------------------------------------------------------------------

Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

(e)        As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)        (i)        Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)        Without limiting the generality of the foregoing,

(A)        any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B)        any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

-49-



--------------------------------------------------------------------------------

(i)        in the case of a Non-U.S. Lender claiming the benefits of an income
Tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(ii)        executed originals of IRS Form W-8ECI;

(iii)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(a) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(b) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(c) of the Code
and (y) executed originals of IRS Form W-8BEN; or

(iv)        to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.

(C)        any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law

 

-50-



--------------------------------------------------------------------------------

(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant governmental authority) in the event that
such indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h)        Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)        For purposes of Section 3.5(d) and (f), the term “Lender” includes
the LC Issuer.

3.6        Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurocurrency Loans or Daily Eurocurrency Loans under
Section 3.3,

 

-51-



--------------------------------------------------------------------------------

so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan or Daily Eurocurrency
Loan shall be calculated as though each Lender funded its Eurocurrency Loan or
its Daily Eurocurrency Loans through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate or Daily Eurocurrency Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1        Initial Credit Extension. The Lenders shall not be required to make
the initial Credit Extension hereunder unless each of the following conditions
is satisfied:

(a)        The Administrative Agent shall have received executed counterparts of
each of this Agreement, the Guaranty, the Intercreditor Agreement and the
Security Agreement.

(b)        The Administrative Agent shall have received a certificate, signed by
the chief financial officer of the Borrower, stating that on the date of the
initial Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.

(c)        The Administrative Agent shall have received a written opinion of the
Borrower’s counsel in form and substance reasonably acceptable to the
Administrative Agent.

(d)        The Administrative Agent shall have received any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender.

(e)        The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit H.

 

-52-



--------------------------------------------------------------------------------

(f)        If the initial Credit Extension will be the issuance of a Facility
LC, the Administrative Agent shall have received a properly completed Facility
LC Application.

(g)        The Administrative Agent shall have received evidence satisfactory to
it that any credit facility currently in effect for the Borrower or any
Guarantor (other than the Indenture Notes Obligations) shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Loans) and any and
all liens thereunder shall have been terminated and released.

(h)        The Administrative Agent and Arrangers shall have received all fees
and other amounts due and payable on or prior to the date hereof, including fees
payable under the Fee Letter and, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(i)        There shall not have occurred a Material Adverse Effect since
December 31, 2013.

(j)        The Administrative Agent shall have received all governmental, equity
holder and third party consents and approvals necessary in connection with the
contemplated financing and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent or impose any material adverse conditions on the Loan
Parties, taken as a whole, and no law or regulation shall be applicable which in
the reasonable judgment of the Administrative Agent could have such effect.

(k)        No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to result in a Material
Adverse Effect.

(l)        The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants set forth in
Section 6.23 throughout the term of this Agreement and (ii) such information as
the Administrative Agent may reasonably request to confirm the tax, legal, and
business assumptions made in such pro forma financial statements.

(m)        [Reserved.]

(n)        All of the representations, agreements and covenants set forth in
Section 2.24 and Section 6.28 shall be current, true and correct, and not in
default.

(o)        Borrower (and any Guarantors and other parties deemed necessary by
Administrative Agent), shall execute such amendments and modifications to the
Indenture, the Intercreditor Agreement, the Real Property Collateral Management
Agreement, the Security Agreement, the Pari Passu Lien Security Documents, and
any other documents and agreements (in recordable form, where required by
Administrative Agent) as Administrative Agent shall require in connection with
the closing of this credit facility, including without limitation any and

 

-53-



--------------------------------------------------------------------------------

all amendments and modifications as Administrative Agent or its counsel deem
necessary or appropriate to ensure that the Administrative Agent and Lenders
shall constitute, from and following the Effective Date hereof, Pari Passu Lien
Secured Parties, that the Obligations hereunder shall constitute Pari Passu Lien
Obligations, and that the Obligations hereunder shall (as Pari Passu Lien
Obligations) be secured and have priority in the same manner as the LC Facility
Obligations (as that term is defined in the original Intercreditor Agreement as
it existed prior to the amendments thereto made in connection with this
Agreement) had under the original Intercreditor Agreement, including, without
limitation, that all Obligations hereunder shall (in the same manner as the
prior LC Facility Obligations) have payment priority above and ahead of the
Indenture Notes Obligations (and any other Specified Pari Passu Lien Obligations
(as defined in the Intercreditor Agreement).

(p)        Borrower (and any other parties deemed necessary and appropriate by
Administrative Agent) shall execute such amendments and modifications to the
mortgages, deeds of trust and other Pari Passu Lien Security Documents as
Administrative Agent shall require to carry out the intent of this Agreement,
and to ensure that the requirements of subsection (o) above and the requirements
of Section 2.24 and Section 6.28 hereof shall be satisfied.

(q)        [Reserved.]

(r)        Borrower, Guarantors and any other parties reasonably deemed
necessary or appropriate by Administrative Agent shall have executed any and all
other documents and agreements, in form and substance satisfactory to
Administrative Agent, which Agent deems necessary or appropriate to carry out
the intent and agreement of the parties hereto.

4.2        Each Credit Extension. The Lenders shall not be required to make any
Credit Extension unless on the applicable Borrowing Date:

(a)        There exists no Default or Event of Default, nor would a Default or
Event of Default result from such Credit Extension.

(b)        The representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such Borrowing Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

(c)        After giving effect to the requested Credit Extension, the Aggregate
Outstanding Credit Exposure does not exceed the lesser of (i) the Borrowing Base
Availability at such time, or (ii) the Aggregate Commitment at such time.

Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.

 

-54-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1        Existence and Standing. Each of the Loan Parties is a corporation,
partnership or limited liability company duly and properly incorporated or
formed, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

5.2        Authorization and Validity. Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate, limited partnership and limited liability company proceedings, as the
case may be, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

5.3        No Conflict; Government Consent. Neither the execution and delivery
by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on any Loan Party except where
such violation could not reasonably be expected to have a Material Adverse
Effect, (ii) any Loan Party’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which any Loan Party is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Loan Party pursuant to the terms of any such indenture, instrument or agreement,
except where such violation or conflict could not reasonably be expected to have
a Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by any Loan
Party is required to be obtained by such Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.

5.4        Financial Statements and Information. The financial statements of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2012 and
the fiscal quarter ended September 30, 2013 heretofore delivered to the Lenders,
fairly present in all material respects the consolidated financial condition and
operations of Borrower and its Subsidiaries at such date and

 

-55-



--------------------------------------------------------------------------------

the consolidated results of their operations for the periods described therein,
subject in the case of financial statements for the period ended September 30,
2013 to normal year-end adjustments and the absence of footnotes. The
information contained in such financial statements regarding the Borrower and
its Subsidiaries and their respective operations and assets is true and accurate
in all material respects.

5.5        Material Adverse Change. Since the date of the most recent audited
financial statements delivered to the Administrative Agent there has been no
change in the business, Property, prospects, financial condition or results of
operations of the Loan Parties which could reasonably be expected to have a
Material Adverse Effect.

5.6        Taxes. The Borrower and each of its Subsidiaries have filed all
United States federal and state income Tax returns and all other material Tax
returns which are required to be filed by them and have paid prior to
delinquency thereof all United States federal and state income Taxes and all
other material Taxes due from the Borrower and each of its Subsidiaries,
including, without limitation, pursuant to any assessment received by the
Borrower and each of its Subsidiaries, except such Taxes, if any, (i) as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists, or (ii) the CCM
Proceeding, or (iii) which would not have a Material Adverse Effect. No Tax
liens have been filed and no claims are being asserted with respect to any such
Taxes. The charges, accruals and reserves on the books of the Borrower and each
of its Subsidiaries in respect of any Taxes or other governmental charges are
adequate.

5.7        Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their executive officers, threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect (other than the CCM Proceeding) or
which seeks to prevent, enjoin or delay the making of any Credit Extensions.

5.8        Entities Owned. Schedule 5.8 sets forth, as of the Effective Date,
the names and jurisdictions of incorporation or formation of all Subsidiaries
and Joint Ventures in which Borrower has a direct ownership interest (but
excluding publicly-traded Persons in which Borrower holds less than a five
percent (5%) ownership interest). Except as described in Schedule 5.8, as of the
Effective Date, excluding publicly-traded Persons in which Borrower holds less
than a five percent (5%) ownership interest, Borrower does not own any Capital
Stock or ownership interest in any Person other than its Subsidiaries and Joint
Ventures. All outstanding shares of Capital Stock or ownership interests, as the
case may be, of each Subsidiary (other than an Excluded Subsidiary) and Joint
Venture that are owned by Borrower or any other Loan Party are (i) owned of
record and beneficially by Borrower and/or by one (1) or more Loan Parties, free
and clear of all Liens, claims, encumbrances, and rights of others (other than
Permitted Liens), and (ii) (to the knowledge of the Borrower in the case of any
such Person that is not a Subsidiary of the Borrower) duly authorized, validly
issued, fully paid, nonassessable (except for capital calls or contribution
requirements in connection with ownership interests in limited liability
companies, limited partnerships and Joint Ventures), and issued in compliance
with all applicable state and federal securities and other laws, except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

5.9        ERISA. With respect to each Plan, the Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA. Neither the Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

5.10        Accuracy of Information. No information, exhibit, financial
statements or report furnished by any Loan Party or any of their respective
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents (as modified or
supplemented by other information so furnished), taken as a whole, as of the
date so furnished or delivered, contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.; provided that (1) with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and (2) with respect to the financial statements, the Borrower makes only
the representations set forth in Section 5.4.

5.11        Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

5.12        Material Agreements. No Loan Party nor any Subsidiary of the
Borrower is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.

5.13        Compliance With Laws. Each Loan Party is in compliance with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.14        Title to Properties. Each of the Loan Parties has good and
marketable fee title to the Real Property Inventory owned by it, and to all the
other assets owned by it and reflected on the balance sheet and related notes
and schedules most recently delivered by the Borrower to the Lenders (the
“Recent Balance Sheet”), except for those properties and assets which have been
disposed of since the date of the Recent Balance Sheet or which no longer are
used or useful in the conduct of its business or which are classified as real
estate not owned under GAAP. All such Real Property Inventory and other assets
owned by the Loan Parties are free and clear of all Liens except Permitted
Liens.

 

-57-



--------------------------------------------------------------------------------

5.15        Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.16        Environmental Matters. Based on its commercially reasonable due
diligence, the Borrower has concluded its Property and operations and those of
its Subsidiaries are in material compliance with applicable Environmental Laws
and that none of Borrower or any of its Subsidiaries is subject to any liability
under Environmental Laws that individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect. None of the Loan Parties has
received any notice to the effect that its Property and/or operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any Hazardous Material,
which non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

5.17        Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18        Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as is consistent with sound business practice.

5.19        Subordinated Debt. The Obligations constitute senior indebtedness
which is entitled to the benefits of the subordination provisions of all
outstanding Subordinated Debt.

5.20        Solvency.

(i)        Immediately after the consummation of the transactions to occur on
the date hereof and immediately following the making of each Credit Extension,
if any, made on the date hereof and after giving effect to the application of
the proceeds of such Credit Extensions, (a) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have

 

-58-



--------------------------------------------------------------------------------

unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.

(ii)        The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

5.21        No Default. No Default or Event of Default has occurred and is
continuing.

5.22        Foreign Asset Control Regulations. Neither the execution and
delivery of the Loan Documents by Borrower or any Loan Party nor the use of the
proceeds of any Loan or any extension of credit, will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or the Anti-Terrorism Order or any enabling legislation or executive
order relating to any of the same. Without limiting the generality of the
foregoing, none of the Borrower, any Loan Party nor any of their respective
subsidiaries (a) are or will become a blocked person described in Section 2 of
the Anti-Terrorism Order or (b) engage or will engage in any dealings or
transactions or be otherwise associated with any such blocked person.

5.23        Secured Obligations. As of the Effective Date of this Agreement,
Borrower is, and at all times hereafter shall be, in full compliance with all of
the agreements and covenants set forth in Sections 2.24 and 6.28, and all
representations and warranties set forth in Sections 2.24 and 6.28, are, and all
times hereafter shall be, true and correct in all respects.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1        Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent:

(a)        Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating (1) to changes in accounting
principles or practices reflecting changes in GAAP, (2) for any period within
twelve months of the Facility Termination Date, the impending maturity of the
Obligations) audit report, with no going concern modifier, certified by
(1) nationally recognized independent certified accountants or (2) independent
certified public accountants acceptable to the Lenders, prepared in accordance
with GAAP on a consolidated basis for the Loan Parties and their respective
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows, accompanied by, if prepared and delivered, any management letter
prepared by said accountants.

 

-59-



--------------------------------------------------------------------------------

(b)         Within forty-five (45) days after the close of the first three
(3) quarterly periods of each of its fiscal years, for the Loan Parties and
their respective Subsidiaries, consolidated unaudited balance sheets as at the
close of each such period and consolidated profit and loss statements (including
sufficient detail for independent calculation of the financial covenants set
forth in Section 6.23) and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer as being prepared in accordance with GAAP, subject to
normal year-end adjustments and the absence of footnotes.

(c)        Within forty-five (45) days after the end of each calendar quarter,
Borrower shall provide Administrative Agent with a Borrowing Base Certificate
(and Administrative Agent will promptly forward to each Lender) showing
Borrower’s calculations of the components of the Borrowing Base and such data
supporting such calculations as the Administrative Agent may reasonably require,
which Borrowing Base Certificate shall be subject to the Administrative Agent’s
reasonable approval and adjustment.

(d)        As soon as available, but in any event within 30 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Borrower for such fiscal year.

(e)        Together with the financial statements required under Sections
6.1(a) and (b), a compliance certificate in substantially the form of Exhibit I
signed by its chief financial officer showing the calculations necessary to
determine compliance with Section 6.23 of this Agreement and stating that no
Default or Event of Default exists, or if any Default or Event of Default
exists, stating the nature and status thereof.

(f)        Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the SEC.

(g)        within 20 days after each month-end, a monthly sales report for all
Properties and Projects owned by Borrower.

(h)        Such other information (including non-financial information and
environmental reports, if available) as the Administrative Agent may from time
to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

Any financial statement or report required to be furnished pursuant to
Section 6.1(a), Section 6.1(b) or Section 6.1(f) shall be deemed to have been
furnished on the date on which the Lenders receive notice that the Borrower has
filed such financial statement with the U.S. Securities and Exchange Commission
and is available on the EDGAR website on the Internet at www.sec.gov or any
successor government website that is freely and readily available to the

 

-60-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders without charge. Notwithstanding the
foregoing, the Borrower shall deliver paper copies of any such financial
statement to the Administrative Agent if the Administrative Agent requests the
Borrower to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.

6.2        Notice of Material Events. The Borrower will give notice in writing
to the Administrative Agent, promptly and in any event within 10 days after an
officer of the Borrower obtains knowledge thereof, of the occurrence of any of
the following:

(a)        any Default or Event of Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or governmental authority (including pursuant to any
applicable Environmental Laws) against or affecting any Loan Party or any
Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c)        with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard;

(d)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

(e)        as soon as possible and in any event within 10 days after receipt
thereof by any of the Loan Parties or any of their Subsidiaries, a copy of
(i) any notice or claim to the effect that any of the Loan Parties or of their
Subsidiaries is or may be liable to any Person as a result of the release by any
of the Loan Parties, any of their Subsidiaries, or any other Person of any
Hazardous Material into the environment, and (ii) any notice alleging any
violation of any Environmental Law or any federal, state or local health or
safety law or regulation by any of the Loan Parties or any of their
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect; and

(f)        any other development, financial or otherwise, which would reasonably
be expected to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

6.3        Preservation of Existence and Similar Matters. Borrower shall, and
shall cause each other Loan Party to, preserve and maintain its respective
existence, and to keep in full force and effect the rights, franchises, licenses
and privileges that are material to the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole; provided, that the Borrower shall not be
required to preserve any such right, franchise, license or privilege, if the
maintenance or preservation thereof is no longer desirable in the conduct of the
business of the Borrower and its

 

-61-



--------------------------------------------------------------------------------

Subsidiaries taken as a whole; and provided further, however, that this
Section 6.3 not prohibit any transaction otherwise permitted by Section 6.19.

6.4         Compliance with Applicable Law. Borrower shall, and shall cause each
other Loan Party to, comply with all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could be expected
to have a Material Adverse Effect.

6.5         Maintenance of Property; Completion of Construction. In addition to
the requirements of any of the other Loan Documents, Borrower shall, and shall
cause each other Loan Party to, (a) protect and preserve all of its Properties
(including, but not limited to, all intellectual Property) necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties necessary to the conduct of its respective
business, ordinary wear and tear excepted, except as would not reasonably be
expected to have a Material Adverse Effect, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties necessary to the conduct of its respective
business.

6.6         Insurance. The Borrower will, and will cause each other Loan Party
to, maintain with financially sound and reputable insurance companies insurance
on all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as is consistent with sound business practice, and the
Borrower will furnish to the Administrative Agent upon request full information
as to the insurance carried.

6.7        Payment of Taxes and Claims. Borrower shall, and shall cause each of
its Subsidiaries to, pay and discharge prior to delinquency (a) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all
material lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof, (ii) for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or federal income tax accounting principles consistently
applied or which has been fully bonded in accordance with Applicable Law, and
(iii) failure to pay or discharge the same will not have a Material Adverse
Effect.

6.8        Books and Records; Inspections. Borrower will, and will cause each
Loan Party to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. Borrower will, and will cause each Loan Party to,
permit representatives of the Administrative Agent to (at the expense of the
Administrative Agent, unless an Event of Default has occurred and is continuing)
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable

 

-62-



--------------------------------------------------------------------------------

times during business hours and as often as may be reasonably requested and, so
long as no Event of Default exists, with reasonable prior notice.

6.9        Use of Proceeds. Borrower will use the proceeds of the Loans and the
Facility LCs solely for general corporate purposes not otherwise prohibited
hereunder. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances in violation of any domestic sanctions.

6.10        Environmental Matters. Borrower shall comply and shall cause each
other Loan Party to comply with all Environmental Laws, except as would not
reasonably be expected to have a Material Adverse Effect. Borrower shall
promptly take all actions necessary to prevent the imposition of any Liens on
any of the Qualified Real Property Inventory included in the Borrowing Base
arising out of or related to any Environmental Laws. Notwithstanding the
foregoing, Borrower may contest the existence of any such Lien in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or federal income tax accounting principles consistently
applied.

6.11        Further Assurances. At Borrower’s cost and expense and upon request
of the Administrative Agent, Borrower shall, and shall cause each other Loan
Party to, duly execute and deliver or cause to be duly executed and delivered,
to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

6.12        [Reserved].

6.13        ERISA Compliance. Borrower shall, and shall cause each ERISA
Affiliate to at all times comply with the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it is a party as
employer, except as would not reasonably be expected to have a Material Adverse
Effect. If Borrower or any Loan Party or any ERISA Affiliate forms any employee
benefit plan subject to ERISA, Borrower shall promptly disclose same to
Administrative Agent and shall promptly thereafter execute an amendment to this
Agreement to add appropriate representations, covenants and defaults with
respect to such ERISA plan and compliance.

6.14        Business Operations; Unrelated Business. Borrower and its
Subsidiaries shall (i) engage solely in the business of homebuilding, housing
construction, land acquisition, land (including masterplan) development, land
dispositions, and related real estate activities, including the provision of
mortgage financing or title insurance, and businesses that are reasonably
related or incidental thereto or are reasonable extensions thereof, and (ii) not
change the fundamental nature of such businesses. Borrower and its Subsidiaries
shall further operate their respective businesses in compliance with the terms
and conditions of this Agreement and the Loan Documents.

6.15        [Reserved].

 

-63-



--------------------------------------------------------------------------------

6.16        Restrictions on Other Indebtedness. No Loan Party shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(a)        The Loans and the Reimbursement Obligations.

(b)        “Permitted Indebtedness”, as that term is defined in the Indenture,
and “Coverage Indebtedness,” as that term is defined in Section 4.06 of the
Indenture (collectively, the “Indenture Permitted Indebtedness”), in the form
delivered to Administrative Agent and as such Indenture is in effect as of the
date of this Agreement, subject to the following additional restrictions and
limitations:

(i)        In no event may the outstanding principal amount of all Pari Passu
Lien Obligations exceed $750,000,000, except for (1) the principal amount of the
Obligations owing to Agent and Lenders under this Agreement, and (2) the
indebtedness described in and incurred pursuant to clauses (1), (5), (7) and
(9) of the definition of Indenture Permitted Indebtedness; and

(ii)        In no event shall any Additional Notes (as defined in the Indenture)
or other Additional Pari Passu Lien Obligations (as defined in the Indenture) be
issued, created or otherwise permitted or tolerated, so long as any Obligations
remain owing, outstanding or unperformed hereunder without the prior written
consent of Administrative Agent and Required Lenders.

6.17        Negative Pledge. Borrower shall not and shall not permit any Loan
Party to create, assume or suffer to exist any Lien on any Property or any other
assets of Borrower or a Loan Party, now owned or hereafter acquired, except
(collectively, “Permitted Liens”):

(a)        Liens securing Obligations owing to Agent and Lenders under this
Agreement; and;

(b)        “Permitted Liens”, as that term is defined in the Indenture (the
“Indenture Permitted Liens”) in the form delivered to Administrative Agent and
as such Indenture is in effect as of the date of this Agreement, subject to the
following additional restrictions and limitations:

(i)        The Liens described in clause (13) of the definition of Indenture
Permitted Liens shall not be permitted liens under this Agreement, and

(ii)        Notwithstanding anything contained in this Agreement or the
Indenture which may be construed to the contrary, no Liens shall be prior or
superior to the Liens securing the Obligations owing to Agent and Lenders under
this Agreement, other than the “Permitted Priority Liens”, as that term is
defined in the Indenture.

6.18        Prepayment of Indebtedness. If a Default or Event of Default has
occurred and is continuing, Borrower shall not voluntarily prepay, or permit any
other Loan Party voluntarily to prepay, the principal amount, in whole or in
part, of any Indebtedness other than (a) Indebtedness owed to each Lender
hereunder or under some other agreement between Borrower and such

 

-64-



--------------------------------------------------------------------------------

Lender, (b) in pro rata amounts with payment of the Loans, Indebtedness which
ranks pari passu with the Indebtedness incurred under this Agreement which is or
becomes due and owing whether by reason of acceleration or otherwise and
(c) Indebtedness which is exchanged for, or converted into, Capital Stock (or
securities to acquire Capital Stock) of any Loan Party.

6.19        Limitation on Fundamental Changes.

(a)        Borrower shall not, nor shall any Loan Party be permitted to, do any
of the following:

(i)         sell, assign, lease or otherwise dispose of (whether in one
transaction in a series of transactions) all or substantially all of the assets
(whether now owned or hereafter acquired) of the Loan Parties (taken as a whole
on a consolidated basis) except (A) for the sale of inventory in the ordinary
course of business, and (B) bulk sales of Properties held in a geographic
region, provided that the fair value of such bulk sales do not exceed in any
twelve (12) consecutive months 20% of Consolidated Tangible Net Worth;

(ii)         merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;

(iii)         dissolve, liquidate or wind up its business by operation of law or
otherwise; or

(iv)         distribute to the stockholders of such Loan Party any Capital Stock
of any Subsidiary that is a Loan Party;

provided, however, that any Loan Party (other than the Borrower) may merge into
or consolidate with or may dissolve and liquidate into, or may sell, assign,
lease or otherwise dispose of all or substantially all of the assets to, another
Loan Party, and any Person that is not a Loan Party may merge into or
consolidate with or may dissolve and liquidate into, or may sell, assign, lease
or otherwise dispose of all or substantially all of the assets to, another
Subsidiary that is not a Loan Party, and any Loan Party may distribute to
another Loan Party the Capital Stock of any other Loan Parties, if (and only if)
(1) in the case of a merger or consolidation involving a Loan Party other than
the Borrower, the surviving Person is, or upon such merger or consolidation
becomes, a Loan Party, (2) in the case of merger or consolidation involving the
Borrower, the Borrower is the surviving Person, (3) the character of the
business of the Borrower and the Subsidiaries on a consolidated basis will not
be materially changed by such occurrence, and (4) such occurrence shall not
constitute or give rise to (a) an Event of Default or (b) Default (beyond all
applicable grace and cure periods) in respect of any of the covenants contained
in any agreement to which the Borrower or any such Subsidiary is a party or by
which its property may be bound if such Default would have a Material Adverse
Effect.

(b)         Borrower shall not, nor shall it permit any Loan Party to, acquire
all or substantially all of the Capital Stock of another Person unless (i) the
primary business of such person is engaging in homebuilding, housing
construction, land acquisition, land (including masterplan) development, land
dispositions, and related real estate activities, including the provision of
mortgage financing or title insurance, and businesses that are reasonably
related or incidental thereto or are reasonable extensions thereof, (ii) the
majority of shareholders (or other

 

-65-



--------------------------------------------------------------------------------

equity interest holders), the board of directors or other governing body of such
person approves such acquisition and (iii) the Investment complies with the
limitations in Section 6.21.

Nothing contained in this Section 6.19, however, shall restrict (1) any sale of
assets among the Loan Parties and their Subsidiaries which is in the ordinary
course of business or is otherwise in compliance with all other provisions of
this Agreement or (2) the organization by any Loan Party of one or more Persons
in the ordinary conduct of its business.

6.20        Transactions with Affiliates. Except as described on Schedule 6.20
attached hereto, Borrower shall not, and shall not permit any other Loan Party
to, permit to exist or enter into, any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of Borrower or any other Loan Party, or with any director, officer
or employee of Borrower or any other Loan Party, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of Borrower or any other Loan Party and upon fair and reasonable terms that, on
an overall basis, are no less favorable to Borrower or such other Loan Party
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate. Notwithstanding the foregoing, the following are
permitted:

(i)         any contract, agreement or understanding with, or for the benefit
of, or plan for the benefit of, employees of the Borrower or its Subsidiaries
generally (in their capacities as such) that has been approved by the general
partner of the Borrower,

(ii)         Equity Interests issuances to directors, officers and employees of
the Borrower or its Subsidiaries pursuant to plans approved by the holders of
Equity Interests of the Company;

(iii)         any Investment permitted under Section 6.21 (other than
Investments described in clause (j) thereof) or dividend or distribution
permitted under Section 6.22,

(iv)         any transaction between or among the Borrower and one or more Loan
Parties or between or among Loan Parties (provided, however, no such transaction
shall involve any other Affiliate (other than a Subsidiary to the extent the
applicable amount constitutes a payment permitted under Section 6.21 or 6.22),

(v)         any transaction between one or more Loan Parties and one or more
non-Loan Parties where all of the payments to, or other benefits conferred upon,
such non-Loan Parties are substantially contemporaneously dividended, or
otherwise distributed or transferred without charge, to the Borrower or a Loan
Party,

(vi)         any transactions consummated in accordance with written agreements
existing on the Effective Date with Affiliates, or entities in which an
Affiliate owns an interest, including amendments thereto that are no more
favorable to the Affiliate in any material respect than the terms existing on
the Effective Date,

 

-66-



--------------------------------------------------------------------------------

(vii)         the payment of reasonable and customary fees to, and indemnity
provided on behalf of, officers, directors, employees or consultants of the
Borrower or such Loan Party, and

(viii)         any transaction with an Affiliate that is a Joint Venture in
which the Borrower or any Loan Party has a direct or indirect equity interest so
long as the other Joint Venture partners not constituting Affiliates of the
Borrower or any Loan Party, as the case may be, approve the subject transaction.

6.21        Investments. Borrower will not, nor will Borrower permit any other
Loan Party to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or Joint Venture, except for “Permitted Investments,”
as that term is defined in the Indenture, in the form delivered to
Administrative Agent and as such Indenture is in effect as of the date of this
Agreement.

6.22        Dividends and Subordinated Debt. No Loan Party shall declare or pay
any dividend on, or purchase, redeem, retire, or otherwise acquire for value any
of its Capital Stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of assets to its stockholders, whether in
cash, property, or obligations, or pay, repurchase, or redeem all or any part of
any Subordinated Debt, transfer any property in payment of or as security for
the payment of all or any part of any Subordinated Debt, or establish any
sinking fund, reserve, or like set aside of funds or other property for the
redemption, retirement, or repayment of all or any part of any Subordinated
Debt, except:

(a)         Subject to the subordination terms applicable to such Subordinated
Debt, so long as no Default or Event of Default exists, a Loan Party may make
regularly scheduled and mandatory payments in respect of any Subordinated Debt
as and when due by the terms thereof; provided, further, that a Loan Party may
prepay or repurchase Subordinated Debt at any time from the proceeds of
indebtedness issued by such Loan Party following the Effective Date so long as
(i) the maturity date of all such indebtedness is at least six (6) months beyond
the Facility Termination Date, and (ii) no Default exists both before and after
giving effect thereto;

(b)         So long as no Default or Event of Default exists both immediately
before and after giving effect to such dividend, Borrower may declare and pay
dividends;

(c)         So long as no Default or Event of Default exists both before and
after giving effect to such repurchase, Borrower may from time to time
repurchase shares of its Capital Stock;

(d)         Any Loan Party may pay dividends or make distributions to the
Borrower or to a Loan Party which is a Subsidiary of the Borrower; and

(e)         Any Loan Party may, at any time, (i) declare or pay dividends on
Capital Stock in the form of Capital Stock (or warrants or rights to acquire
Capital Stock) of such Loan Party or through an accretion to the liquidation
preference of such Capital Stock, (ii) purchase, redeem, retire or otherwise
acquire Capital Stock or Subordinated Debt solely in consideration of Capital
Stock (or warrants or rights to acquire Capital Stock) of such Loan Party,
(iii) exchange

 

-67-



--------------------------------------------------------------------------------

Capital Stock or Subordinated Debt solely for Capital Stock (or warrants or
rights to acquire Capital Stock) of such Loan Party or (iv) convert Capital
Stock or Subordinated Debt solely into Capital Stock (or warrants or rights to
acquire Capital Stock) of such Loan Party, in each case without transfer to the
holders of Capital Stock or Subordinated Debt of any cash or other property of
such Loan Party or any of its Subsidiaries in respect thereof.

(f)         Any Loan Party may pay any dividend or redeem any Capital Stock or
Subordinated Debt within 60 days after the date of declaration thereof or call
for redemption if, at such date of declaration or call for redemption, such
payment or redemption was permitted by the above provisions of this Section 6.22
as of the date of declaration or call for redemption (and the payment itself
will be deemed to have been paid on such date of declaration or call for
redemption); and

(g)         The Borrower may make Tax Distributions.

6.23        Financial Covenants.

(a)         Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four (4) fiscal quarters, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Incurred to be less than 1.5 to 1.0.

(b)         Adjusted Leverage Ratio. The Borrower will not permit the Adjusted
Leverage Ratio, determined as of the end of each of its fiscal quarters, to be
greater than (i) 2.5 to 1.0, prior to and including December 31, 2014, and
(ii) 2.0 to 1.0 at any time after December 31, 2014.

(c)         Permitted Maximum Senior Leverage Ratio. Borrower will not permit
the Senior Leverage Ratio, determined as of the end of each of its fiscal
quarters, to be greater than 0.75 to 1.0.

(d)         Minimum Consolidated Tangible Net Worth. As at the end of each
fiscal quarter, the Consolidated Tangible Net Worth shall not be less than the
sum of (a) 75% of Consolidated Net Worth as of the most recently ended fiscal
quarter prior to the Effective Date plus (b) 50% of the cumulative Net Cash
Proceeds of any Equity Issuances received by Borrower during each completed
fiscal quarter after the Effective Date, plus (c) 50% of an amount equal to
(i) the cumulative Consolidated Net Income (without deductions for losses
sustained during any fiscal quarter) for each completed fiscal quarter following
the Effective Date, commencing with the quarter ended March 31, 2014, minus
(ii) income taxes on such income at a presumed combined Federal and State rate
of fifty percent (50%).

(e)         Ratio of Land Assets to Consolidated Tangible Net Worth. As at the
end of each fiscal quarter, Borrower shall not permit the ratio of (a) the Book
Value of Land Assets to (b) Consolidated Tangible Net Worth to exceed 2.0 to
1.0.

(f)         Minimum Liquidity. The Borrower will not permit its Unrestricted
Cash, determined as of the end of each of its fiscal quarters, to be less than
$5,000,000.

 

-68-



--------------------------------------------------------------------------------

6.24        Guarantors. Shea Homes Funding Corp. and the other direct and
indirect Wholly-Owned Subsidiaries of Borrower listed on Schedule 1(b) under the
heading “Guarantors” shall execute and deliver the Guaranty on the Effective
Date. Borrower shall cause each Wholly-Owned Subsidiary of Borrower formed or
acquired after the Effective Date, the assets of which are included in the
Borrowing Base or that have guaranteed the Indenture Notes Obligations (other
than an Excluded Subsidiary), to become a party to the Guaranty and execute and
deliver such other documentation required by Administrative Agent, all in form
and substance reasonably acceptable to Administrative Agent within thirty
(30) days after the date on which such Subsidiary is formed or acquired;
provided that if any Subsidiary that has become a party to the Guaranty (i) is
sold or otherwise disposed of in a transaction permitted by this Agreement to a
Person other than Borrower or one of the other Loan Parties, (ii) ceases, at any
time, to qualify as a Subsidiary (other than an Excluded Subsidiary) or (iii) is
designated an Excluded Subsidiary in accordance with the terms of this
Agreement, then, upon the request of Borrower, Administrative Agent shall, so
long as no Default or Event of Default exists or would result therefrom, release
such Subsidiary from the Guaranty pursuant to a release in form and substance
reasonably acceptable to Administrative Agent and Borrower.

6.25         [Reserved.]

6.26        Foreign Assets Control Regulations. The Loan Parties shall not use
or permit the use of the proceeds of any Loan or any extension of credit in any
manner that will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same. Without
limiting the foregoing, neither the Borrowers nor any Loan Party will permit
itself nor any of its Subsidiaries to (a) become a blocked person described in
Section 1 of the Anti-Terrorism Order or (b) engage in any dealings or
transactions or be otherwise associated with any Person who is a blocked person.

6.27         [Reserved.]

6.28        Loans and LC Obligations Shall At All Times Be and Remain Pari Passu
Lien Obligations. Borrower shall, at all times prior to the repayment in full of
the Loans and the LC Obligations and the payment and performance of all other
Obligations of Borrower under the Loan Documents, execute all documents and take
all other actions that Administrative Agent reasonably deems necessary or
appropriate, to cause the Loans and the LC Obligations, and any and all other
Obligations of Borrower under the Loan Documents, to at all times be and remain
Pari Passu Lien Obligations secured by the Pari Passu Lien Security Documents
and the Collateral (including without limitation the “Properties”, as that term
is defined in the Real Property Collateral Management Agreement), in a first
lien position, subject only to the Permitted Liens; with a repayment priority
(in connection with any action to enforce rights or exercise remedies with
respect to any of the Collateral, or the occurrence of any Event of Default, or
any other distribution in accordance with Section 2.01(b) of the Intercreditor
Agreement) ahead of and prior to the Indenture Notes Obligations and all other
Specified Pari Passu Lien Obligations (as defined in the Intercreditor
Agreement); which payment priority shall be as more fully set forth in
Section 2.01(b) of the Intercreditor Agreement, as amended or amended and
restated substantially concurrently herewith.

 

-69-



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

7.1         Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of the other Loan Parties to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made or confirmed.

7.2         Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within three (3) Business Days after the same becomes
due, or (iii) interest upon any Loan or of any Undrawn Fee, LC Fee or other
obligations under any of the Loan Documents within five (5) days after the same
becomes due.

7.3         The breach by the Borrower of any of the terms or provisions of
Section 6.2(a), 6.9, 6.16, 6.17, 6.19, 6.20, 6.21, 6.22, or 6.23(f). By way of
clarification, any failure to maintain or observe the financial covenants set
forth in Section 6.23(a), (b), (c), (d) or (e) shall put the Term Out Provision
under Section 2.25 hereof into effect, and Borrower must then comply with all
the covenants and requirements set forth therein, including without limitation
the principal amortization of the Aggregate Outstanding Credit Exposure in
eighteen (18) equal monthly principal payments over the following eighteen
(18) month period; provided, however, that a failure to comply with such
subsections (a), (b), (c), (d) or (e) of Section 6.23 shall not result in an
Event of Default or otherwise result in an acceleration of the Loans or the LC
Obligations, unless or until any other requirements of Section 2.25 hereof have
not been met or satisfied by Borrower in response to such defaults (provided,
however, that the foregoing shall not be construed to limit Administrative
Agent’s and Lenders’ rights to accelerate the Obligations and exercise all
remedies hereunder upon the occurrence of any other Events of Default under this
Article VII). Any default by Borrower or failure to observe or comply with the
financial covenants set forth in Section 6.23(f) shall constitute an immediate
Event of Default under this Agreement.

7.4         The breach or failure by the Borrower or any other Loan Party (other
than a breach or failure which constitutes an Event of Default under another
Section of this Article VII) of any of the terms or provisions of this Agreement
or any other Loan Document which is not remedied within thirty (30) days after
the Borrower becomes aware of any such breach; provided that (i) if such breach
or failure cannot, by its nature, be cured within such thirty (30) day period,
(ii) Borrower commences efforts to cure such breach or failure within the
initial thirty (30) day period and is diligently pursuing such cure, and
(iii) the continuation of such breach or failure does not otherwise have a
Material Adverse Effect, Borrower shall have up to an additional sixty (60) days
in which to cure such failure.

7.5         Failure of the Borrower or any other Loan Party to pay when due any
Material Indebtedness (other than any purchase money Non-Recourse Indebtedness);
or the default by the

 

-70-



--------------------------------------------------------------------------------

Borrower or any other Loan Party in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement (other than any agreement with
respect to purchase money Non-Recourse Indebtedness), or any other event shall
occur or condition exist, the effect of which default, event or condition is to
cause, or to permit the holder(s) of such Material Indebtedness or the lender(s)
under such Material Indebtedness Agreement to cause, such Material Indebtedness
to become due prior to its stated maturity or any commitment to lend under such
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness (other than any purchase money Non-Recourse
Indebtedness) of the Borrower or any other Loan Party shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any other Loan Party shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

7.6         Any Loan Party shall (i) have an order for relief entered with
respect to it under any Debtor Relief Laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
any Debtor Relief Laws as now or hereafter in effect or seeking to adjudicate it
a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

7.7         Without the application, approval or consent of Borrower or any of
the other Loan Parties, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for such Person or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against any such Person and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of sixty
(60) consecutive days.

7.8         [Reserved.]

7.9         Any of the other Loan Parties shall fail within thirty (30) days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars), in the aggregate, exclusive of amounts
covered by insurance, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10         (a) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $10,000,000 pursuant to Section 430(k) of the
Code or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event
shall have occurred that, in the opinion of the

 

-71-



--------------------------------------------------------------------------------

Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

7.11         [Reserved.]

7.12         Any Change of Control shall occur.

7.13         The occurrence of any “default” or “Event of Default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any applicable period of grace therein
provided (provided, however, that should there not be any cure or grace period
specified with respect to any “default” or “event of default” under any Loan
Document that is not one of the Events of Default otherwise specified in this
Article VII, Borrower shall have the cure period specified in Section 7.4 above
with respect to such breach or default).

7.14         Any Loan Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Guaranty, in whole or in part, or any Guarantor shall
fail to comply with any of the terms or provisions of any Guaranty to which it
is a party, or any Guarantor shall deny that it has any further liability, in
whole or in part, under any Guaranty to which it is a party, or shall give
notice to such effect.

7.15         Any Borrowing Base Certificate proves to have been incorrect in any
material respect when delivered to Administrative Agent; provided that, it shall
not be an Event of Default under this Section 7.15 if (i) such incorrect
Borrowing Base Certificate has been corrected by the delivery of a subsequent
Borrowing Base Certificate within 10 days after the Borrower obtains knowledge
of such inaccuracy, and (ii) the corrected Borrowing Base Certificate
demonstrate that Borrower is in compliance with Section 2.2(a)

7.16         Any “Event of Default” (as defined therein) occurs under the
Indenture, the Intercreditor Agreement, the Security Agreement, any Pari Passu
Lien Credit Documents or any Pari Passu Lien Security Documents that is not
cured within any applicable cure or grace period specified in such applicable
document or agreement (and, if no such grace or cure period is specified, is not
cured within the sooner to occur of (a) the cure period specified in Section 7.4
above, or (b) the date that the Collateral Agent commences enforcement actions
or begins to exercise remedies under any of the Security Documents, as that term
is defined in the Indenture).

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1        Acceleration; Remedies.

(a)         If any Event of Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
the LC Issuer or any Lender and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the

 

-72-



--------------------------------------------------------------------------------

Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(b)         If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

(c)         The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Obligations and any other amounts as shall from time to time
have become due and payable by the Borrower to the Lenders or the LC Issuer
under the Loan Documents, as provided in Section 8.2.

(d)         At any time while any Event of Default is continuing (or if there
is, or if the withdrawal would result in, a Collateral Shortfall Amount),
neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Facility
LC Collateral Account. After all of the Obligations have been indefeasibly paid
in full and the Aggregate Commitment has been terminated, and there are no
undrawn amounts under any Facility LCs, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.

(e)         If, within thirty (30) days after acceleration of the maturity of
the Obligations or termination of the obligations of the Lenders to make Loans
and the obligation and power of the LC Issuer to issue Facility LCs hereunder as
a result of any Event of Default (other than any Event of Default as described
in Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 

-73-



--------------------------------------------------------------------------------

(f) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may and at the direction of the Required Lenders shall,
subject to the direction of the Required Lenders, exercise all rights and
remedies under the Loan Documents and enforce all other rights and remedies
under applicable law.

8.2        Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

(a)         First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

(b)         Second, to payment of fees, indemnities and other amounts (other
than principal, interest, LC Fees and Undrawn Fees) payable to the Lenders
(including the Swingline Lender) and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer as required
by Section 9.6 and amounts payable under Article III);

(c)         Third, to payment of accrued and unpaid LC Fees, Undrawn Fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in proportion to the respective amounts described in this
Section 8.2(c) payable to them;

(d)         Fourth, to payment of all Swingline Loans;

(e)         Fifth, to payment of all Obligations ratably among the Lenders;

(f)         Sixth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and

(g)         Last, the balance, if any, to the Borrower or as otherwise required
by Applicable Law.

8.3        Amendments. Subject to the provisions of this Section 8.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default or Event of Default hereunder; provided, however, that no
such supplemental agreement shall:

(a)         without the written consent of each Lender directly affected
thereby, extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees

 

-74-



--------------------------------------------------------------------------------

thereon or Reimbursement Obligations related thereto or increase the amount of
the Commitment of such Lender hereunder.

(b)         without the consent of all of the Lenders, change the percentage
specified in the definition of Required Lenders.

(c)         without the consent of all of the Lenders, amend this Section 8.3.

(d)         without the consent of all of the Lenders, modify the Guaranty,
release any material Guarantor of the Obligations or add any additional
borrower.

(e)         reduced the amount of any fees payable to any Lender without that
Lender’s prior written consent.

(f)         modify the definition of Pro Rata Share without the unanimous
written consent of each Lender.

(g)         modify the Intercreditor Agreement in any way that alters payment
priorities (including without limitation those set forth in Section 2.01 of the
Intercreditor Agreement) without the unanimous written consent of all Lenders.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. The Administrative Agent
may waive payment of the fee required under Section 12.3(b) without obtaining
the consent of any other party to this Agreement. Notwithstanding anything to
the contrary herein, the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or inconsistency
of a technical or immaterial nature, as determined in good faith by the
Administrative Agent.

8.4        Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.

 

-75-



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1        Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2        Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3         Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.

9.4         Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letter which
shall survive and remain in full force and effect during the term of this
Agreement. If there is any conflict between the terms, conditions and provisions
of this Agreement and those of any other agreement or instrument executed by
Borrower, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail. By executing this Agreement Borrower
expressly represents and warrants that it did not rely on any representation,
assurance or agreement, oral or written, not expressly set forth in this
Agreement or any of the other Loan Documents in reaching its decision to enter
into this Agreement or any of the other Loan Documents and that no promises or
other representations have been made to Borrower which conflict with the written
terms of the Loan Documents. Borrower represents to Lender that (i) it has read
and understands the terms and conditions contained in this Agreement and the
other Loan Documents executed in connection with this Agreement, (ii) its legal
counsel has carefully reviewed all of the Loan Documents and it has received
legal advice from counsel of its choice regarding the meaning and legal
significance of this Agreement and all other Loan Documents, (iii) it is
satisfied with its legal counsel and the advice received from it, and (iv) it
has relied only on its review of the Loan Documents and its own legal counsel’s
advice and representations (and it has not relied on any advice or
representations from Lender, or any of Lender’s officers, employees, agents or
attorneys). The Loan Documents may not be modified, amended or terminated as
provided in Section 8.3.

9.5         Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that

 

-76-



--------------------------------------------------------------------------------

the Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10
and 10.11 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its own behalf and in its own name to the same
extent as if it were a party to this Agreement.

9.6        Expenses; Indemnification.

(a)        The Borrower shall reimburse the Administrative Agent and the
Arrangers upon demand for all reasonable and documented out-of-pocket expenses
paid or incurred by the Administrative Agent or any Arranger, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and any Arranger
incurred from time to time, in connection with the due diligence, preparation,
administration, negotiation, execution, delivery, syndication, distribution
(including, without limitation, via DebtX and any other internet service
selected by the Administrative Agent), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Arrangers, the LC Issuer and the Lenders for any
costs, internal charges and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the Arrangers, the
LC Issuer and the Lenders incurred by the Administrative Agent, the Arrangers,
the LC Issuer or any Lender in connection with the collection and enforcement of
the Loan Documents. Expenses being reimbursed by the Borrower under this Section
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence. The Borrower acknowledges that from
time to time U.S. Bank may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by U.S. Bank from information furnished to it by or on behalf of the
Borrower, after U.S. Bank has exercised its rights of inspection pursuant to
this Agreement.

(b)        The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, each Arranger, the LC Issuer, each Lender, their
respective Affiliates, and each of their directors, officers and employees,
agents, attorneys and advisors against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor (including reasonable fees, charges and
disbursements of outside counsel) whether or not the Administrative Agent, the
Arrangers, the LC Issuer, any Lender or any Affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby, any actual or
alleged presence or release of Hazardous Materials on or from any Property owned
or operated by Borrower or any of the Loan Parties, any environmental liability
related in any way to Borrower or any of the Loan Parties, or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any of the Loan Parties, or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from (i) the gross negligence or willful misconduct of the party
seeking indemnification or (ii) a material breach by

 

-77-



--------------------------------------------------------------------------------

such party of its express contractual obligations under the Loan Documents,
including, without limitation, reasonable attorneys’ fees and settlement costs.
The obligations of the Borrower under this Section 9.6 shall survive the
termination of this Agreement.

9.7        [Reserved].

9.8        Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4; provided,
however that, notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
Section 825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value”,
as defined therein, or (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Codification
Subtopic 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower,
the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and the Borrower
shall provide to the Administrative Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of quarterly and annual financial statements required hereunder.

9.9        Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.10        Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
any Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship

 

-78-



--------------------------------------------------------------------------------

established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither the Administrative Agent, any Arranger, the LC Issuer nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower and its Subsidiaries in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby. It is agreed that each Arranger shall, in its
capacity as such, have no duties or responsibilities under the Agreement or any
other Loan Document. Each Lender acknowledges that it has not relied and will
not rely on the Arrangers in deciding to enter into the Agreement or any other
Loan Document or in taking or not taking any action.

9.11         Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender or to a
Transferee or potential Transferee provided such parties agree to be bound by
this Section 9.11 or comparable confidentiality provisions, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which it is a party, (vi) to its direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties provided such parties agree to be
bound by this Section 9.11 or comparable confidentiality provisions, and
(vii) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Advances hereunder. Without limiting Section 9.4,
the Borrower agrees that the terms of this Section 9.11 shall set forth the
entire agreement between the Borrower and the Administrative Agent and each
Lender with respect to any confidential information previously or hereafter
received by the Administrative Agent or such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Administrative Agent or any
Lender with respect to such confidential information.

9.12        Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

9.13        Disclosure. The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

9.14        USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and

 

-79-



--------------------------------------------------------------------------------

record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.

9.15        Document Interpretation.

(a)        Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Obligations
as amended, supplemented, restated or otherwise modified from time to time.

(c)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1        Appointment; Nature of Relationship. U.S. Bank National Association
is hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement

 

-80-



--------------------------------------------------------------------------------

and the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2        Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

10.3        General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4        No Responsibility for Loans, Recitals, etc.. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security, if any; or (g) the financial
condition of the Borrower or any guarantor of any of the Obligations or of any
of the Borrower’s or any such guarantor’s respective Subsidiaries.

10.5        Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to

 

-81-



--------------------------------------------------------------------------------

its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

10.6        Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7        Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8        Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.5(d) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender

 

-82-



--------------------------------------------------------------------------------

in accordance with the provisions thereof. The obligations of the Lenders under
this Section 10.8 shall survive payment of the Obligations and termination of
this Agreement.

10.9        Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.

10.10        Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.11        Lender Credit Decision, Legal Representation.

(a)        Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender and
based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents. Except for any notice, report,
document or other information expressly required to be furnished to the Lenders
by the Administrative Agent or any Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or any
Arranger (whether or not in their respective capacity as Administrative Agent or
any Arranger) or any of their Affiliates.

(b)        Each Lender further acknowledges that it has had the opportunity to
be represented by legal counsel in connection with its execution of this
Agreement and the other Loan Documents, that it has made its own evaluation of
all applicable laws and regulations

 

-83-



--------------------------------------------------------------------------------

relating to the transactions contemplated hereby, and that the counsel to the
Administrative Agent represents only the Administrative Agent and not the
Lenders in connection with this Agreement and the transactions contemplated
hereby.

10.12        Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign. Upon any such resignation, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty (30) days
after the resigning Administrative Agent’s giving notice of its intention to
resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of the Administrative Agent, the resigning Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Administrative Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Administrative Agent hereunder and under
the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 10.12.

10.13        Administrative Agent and Arranger Fees. The Borrower agrees to pay
to the Administrative Agent and the Arrangers, for their respective accounts,
the fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to the Fee Letter, or as otherwise agreed from time to time.

10.14        Delegation to Affiliates. The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.

 

-84-



--------------------------------------------------------------------------------

10.15        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (a) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (b) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (c) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (a) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (b) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1        Setoff. The Borrower hereby grants each Lender a security interest,
to secure the Obligations owing to such Lender, in all deposits, credits and
deposit accounts (including all account balances, whether provisional or final
and whether or not collected or available) of the Borrower with such Lender or
any Affiliate of such Lender (the “Deposits”). In addition to, and without
limitation of, any rights of the Lenders under applicable law, if any Event of
Default occurs and is continuing, Borrower authorizes each Lender to offset and
apply all such Deposits as set forth in Section 2.01(b) of the Intercreditor
Agreement; provided, that in the event that any Defaulting Lender shall exercise
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Notwithstanding the foregoing, no
Lender shall exercise any such right of set off without the prior written
consent of all Lenders and Administrative Agent.

11.2        Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its

 

-85-



--------------------------------------------------------------------------------

Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1        Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2        Participations.

(a)        Permitted Participants; Effect. So long as Borrower consents in
writing (which consent shall not be necessary at any time that an Event of
Default has occurred and is continuing, and may not at any time be unreasonably
withheld or delayed by Borrower), any Lender may at any time sell to one or more
banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such

 

-86-



--------------------------------------------------------------------------------

Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

(b)        Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.

(c)        Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1 or 3.2 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrower, and (ii) a
Participant shall not be entitled to receive any greater payment under
Section 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account (a) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any governmental authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were a Lender,
such Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the

 

-87-



--------------------------------------------------------------------------------

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Outstanding Credit Exposure, any Note, any Commitment or any other
obligations under the Loan Documents) to any Person except to the extent that
such disclosure is necessary to establish that such Outstanding Credit Exposure,
any Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

12.3        Assignments.

(a)        Permitted Assignments. Subject to clause (b) below, any Lender may at
any time assign to one or more Eligible Assignees (“Purchasers”) all or any part
of its rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit J or in such other form reasonably
acceptable to the Administrative Agent as may be agreed to by the parties
thereto. Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Outstanding Credit Exposure of the
assigning Lender or (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment.

(b)        Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective, unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing and such
consent may not at any time be unreasonably withheld or delayed by Borrower. The
consent of the Administrative Agent shall be required prior to an assignment
becoming effective, unless the Purchaser is a Lender, an Affiliate of a Lender
or an Approved Fund. The consent of the LC Issuer shall be required prior to an
assignment of a Commitment becoming effective, unless the Purchaser is a Lender,
an Affiliate of a Lender or an Approved Fund. Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

(c)        Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Sections 12.3(a) and
12.3(b), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment. The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the

 

-88-



--------------------------------------------------------------------------------

Purchaser in and under the Loan Documents will not be “plan assets” under ERISA.
On and after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor Lender shall be released with
respect to the Commitment and Outstanding Credit Exposure assigned to such
Purchaser without any further consent or action by the Borrower, the Lenders or
the Administrative Agent. In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

(d)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States of America, a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

(e)        Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

-89-



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1        Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

(i)        if to the Borrower, to it at 655 Brea Canyon Road, Walnut, California
91788, Attention: Chief Financial Officer, Facsimile: 909-543-1874; with a copy
(which shall not constitute notice) to: Gibson, Dunn & Crutcher LLP, Attention:
Cromwell Montgomery, 2029 Century Park East, Los Angeles, CA 90067-3026,
Facsimile: 310.552.7063; and with a copy (which shall not constitute notice) to:
655 Brea Canyon Road, Walnut, California 91788, Attention: Robert O’Dell,
Treasurer, Telephone: 602-303-3247, Facsimile: (612) 303-3851, e-mail:
robert.odell@jfshea.com;

(ii)        if to the Administrative Agent, to it at c/o Soua R. Yang, Senior
Agency Specialist, U.S. Bank Agency Services, 800 Nicollet Mall, 3rd Floor,
Minneapolis, MN 55402-7020, Telephone: 602-303-3247, Facsimile: (612) 303-3851,
e-mail: soua.yang1@usbank.com and c/o Young Hahn, Agency Specialist, U.S. Bank
Agency Services, 1420 Fifth Avenue, 9th Floor, Seattle, WA 98101, Telephone:
(206) 344-5055, Facsimile: (203) 587-7022, e-mail: elaine.hahn@usbank.com and
c/o Susanie Samson, Loan Administration, 4100 Newport Place, Suite 900, Newport
Beach, CA 92680, Telephone: (949) 863-2376, Facsimile: (949) 252-1759, e-mail:
susanie.samson@usbank.com;

(iii)        if to the LC Issuer, to it at c/o Susanie Samson, Loan
Administration, 4100 Newport Place, Suite 900, Newport Beach, CA 92680,
Telephone: (949) 863-2376, Facsimile: (949) 252-1759, e-mail:
susanie.samson@usbank.com and c/o International Banking Documentary Services,
555 SW Oak Street, Suite 400-P, Portland, OR 97204, Facsimile: (503) 464- 4125,
e-mail: portlandlcdept@usbank.com;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures

 

-90-



--------------------------------------------------------------------------------

approved by the Administrative Agent or as otherwise determined by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS;

ELECTRONIC EXECUTION

14.1        Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

14.2        Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and

 

-91-



--------------------------------------------------------------------------------

National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION;

WAIVER OF JURY TRIAL

15.1        CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

15.2        CONSENT TO JURISDICTION; OTHER MATTERS; WAIVERS.

(a)        EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.

(b)        EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK, NEW YORK, OR, AT THE
OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK,
NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG ANY BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOAN, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. BORROWER AND
EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. BORROWER
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH

 

-92-



--------------------------------------------------------------------------------

SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN.

(c)        EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.

(d)        THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(e)        BORROWER AGREES THAT ALL OF ITS PAYMENT OBLIGATIONS HEREUNDER SHALL
BE ABSOLUTE AND UNCONDITIONAL, AND FOR THE PURPOSES OF MAKING PAYMENTS
HEREUNDER, SUCH BORROWER HEREBY WAIVES ANY RIGHT TO ASSERT ANY SETOFF,
COUNTERCLAIM OR CROSS-CLAIM.

(f)        THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND
WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE
THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

ARTICLE XVI

OPTION TO CONVERT TO UNSECURED FACILITY

Borrower shall have the option to convert this credit facility from a secured
facility to an unsecured facility, provided that all of the following conditions
precedent are satisfied in full:

(a)        Each and all of the Lenders and the Administrative Agent have given
their approval (which may be given or withheld in their sole and absolute
discretion) in writing thereto;

(b)        All of the Indenture Note Obligations and any and all other Specified
Pari Passu Lien Obligations (as defined in the Intercreditor Agreement) shall
have been repaid in full (other than contingent indemnification obligations for
which no claim has been made), and the Indenture, Intercreditor Agreement, Real
Property Collateral Management Agreement, the Security Agreement, the Pari Passu
Lien Security Documents, and all other documents and agreements pertaining to
the foregoing shall have been terminated, cancelled, and of no further force or
effect, and no party thereunder shall owe any further obligations with respect
thereto,

 

-93-



--------------------------------------------------------------------------------

and all liens and security interests in any Collateral or any other property or
assets pertaining thereto shall have been cancelled and released;

(c)        No Default or Event of Default exists hereunder, or would exist under
the Loan Documents for the new unsecured facility after converting the credit
facility hereunder from a secured facility to an unsecured facility and the
amendment or re-documentation of all of the Loan Documents (as specified in
subparagraph (e) below);

(d)        All financial covenants and all other covenants and agreements
specified herein shall remain satisfied and in full force and effect (including,
without limitation, the requirements of Section 2.1 and Section 2.2 hereof),
taking into consideration the conversion of the facility from a secured to an
unsecured facility; and

(e)        Borrower, Guarantors and such other parties as Administrative Agent
and Lenders in their sole discretion shall require, shall execute such
amendments and modifications to the existing Loan Documents, and such new loan
documents and agreements, as Administrative Agent and each of the Lenders shall
in their sole and absolute discretion require, containing such amendment and
modification of terms and provisions as such Administrative Agent and Lenders
shall in their sole and absolute discretion require.

Borrower understands and agrees that the foregoing terms under this Article XVI
are not exclusive or exhaustive of any criteria and requirements that
Administrative Agent or any Lender may require to agree to a conversion of the
secured credit facility hereunder to an unsecured credit facility.

[Signature Pages Follow]

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

SHEA HOMES LIMITED PARTNERSHIP,

a California limited partnership

By:

  

/s/ Andy Parnes

Name: Andy Parnes

Title: Chief Financial Officer

By:

  

/s/ Robert R. O’Dell

Name: Robert R. O’Dell

Title: Treasurer

 

S-1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as LC Issuer and as Administrative Agent

By:

  

/s/ Adrian Montero

Name:

  

Adrian Montero

Title:

  

Senior Vice President

WELLS FARGO BANK, NA, as a Lender

By:

  

/s/ Susan A. Klein

Name:

  

Susan A. Klein

Title:

  

Senior Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender

By:

  

/s/ Judith Smith

Name:

  

Judith Smith

Title:

  

Authorized Signatory

By:

  

/s/ Ryan Long

Name:

  

Ryan Long

Title:

  

Authorized Signatory

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1

Authorized Officer(s)

For Borrowing Base Certificates and other documents:

Andy Parnes, Chief Financial Officer

James G. Shontere, Secretary

Robert R. O’Dell, Treasurer

For Borrowing Notices, Conversion/Continuation Notices and any other notices
pursuant to Section 2.14:

Andy Parnes, Chief Financial Officer

James G. Shontere, Secretary

Robert R. O’Dell, Treasurer

Heather Tang, Senior Treasury Analyst

Yves Hebert, Cash Manager

 

SCH. 1-1



--------------------------------------------------------------------------------

SCHEDULE 1(a)

Commitments

 

Lender:

   Commitment:        Percentage:

U.S. BANK NATIONAL ASSOCIATION

   $50,000,000        40.000000000000%

WELLS FARGO BANK, NA

   $40,000,000        32.000000000000%

CREDIT SUISSE AG, Cayman Islands Branch

   $35,000,000        28.000000000000%

TOTAL COMMITMENTS

   $125,000,000        100%            

 

SCH. 1(a)-1



--------------------------------------------------------------------------------

SCHEDULE 1(b)

Guarantors

Shea Homes Funding Corp., a Delaware corporation

Highlands Ranch Development Corporation,

a Colorado corporationMonty Green Holdings, LLC, a Delaware limited liability
company

Mountainbrook Village Company, an Arizona corporation

Sand Creek Cattle Company, a Colorado corporation

Serenade at Natomas, LLC, a California limited liability company

Seville Golf and Country Club, LLC, an Arizona limited liability company

SH Jubilee, LLC, a Delaware limited liability company

SH Jubilee Management, LLC, a Delaware limited liability company

SHAA Development, LLC, a Delaware limited liability company

SHALC GC, Inc., a Delaware corporation

Shea Brea Development, LLC, a Delaware limited liability company

Shea Capital II, LLC, a Delaware limited liability company

Shea Communities Marketing Company, a Delaware corporation

Shea Financial Services, Inc., a California corporation

Shea Homes Active Adult, LLC, a Delaware limited liability company

Shea Homes at Montage, LLC, a California limited liability company

Shea Homes Houston LLC, a Delaware corporation Shea Homes, Inc., a Delaware
corporation

Shea Homes Southwest, Inc., an Arizona corporation

Shea Homes Vantis, LLC, a California limited liability company

Shea Insurance Services, Inc., a California corporation

Shea La Quinta LLC, a California limited liability company

Shea Otay Village 11, LLC, a California limited liability company

Shea Proctor Valley, LLC, a California limited liability company

Shea Properties of Colorado, Inc., a Colorado corporation

Shea Tonner Hills, LLC, a Delaware limited liability company

Shea Victoria Gardens, LLC, a Florida limited liability company

SHI JV Holdings, LLC, a Delaware limited liability company

SHLP JV Holdings, LLC, a Delaware limited liability company

Tower 104 Gathering, LLC, a Colorado limited liability company

Tower 104 Oil, LLC, a Colorado limited liability company

Trilogy Antioch, LLC, a California limited liability company

UDC Advisory Services, Inc., an Illinois corporation

UDC Homes Construction, Inc., an Arizona corporation

Vistancia Construction, LLC, a Delaware limited liability company

Vistancia Marketing, LLC, a Delaware limited liability comp

 

SCH. 1(b)-1



--------------------------------------------------------------------------------

Schedule 1(c)

Projects

 

Project Name   Master Plan   Owner   County   State

Central Coast

  Trilogy Central Coast   SHLP   San Luis Obispo   California

Trilogy Glen Ivy

  Trilogy Glen Ivy   SHI   Riverside   California

Trilogy at Redmond Ridge

  Trilogy at Redmond Ridge   SHI   King   Washington

SHI - Vistancia Lots

  Vistancia   SHI   Maricopa   Arizona

Vistancia Construction Company

  Vistancia   Vistancia Construction LLC   Maricopa   Arizona

Tehaleh

  Tehaleh   Shea Homes Inc.   Pierce   Washington

Shenandoah

  Shenandoah   SHLP   Frederick County   Virginia

Mountain Shadows II

  Arroyo Mountain Estates   SHLP   Maricopa   Arizona

Entrada 3

  Vistancia   Vistancia Construction LLC   Maricopa   Arizona

Kensington

  Watson Estates   SHLP   Maricopa   Arizona

Vista Montana

  None   SHI   Maricopa   Arizona

Blackstone

  Vistancia   SHI   Maricopa   Arizona

The Estates at Litchfield Park

  Litchfield Park   SHLP   Maricopa   Arizona

Johnson Ranch

  Johnson Ranch   SHI   Pinal   Arizona

Silver Canyon Ranch

  Silver Canyon Ranch   SHI   Maricopa   Arizona

Bridges 3-5

  Bridges   SHI   Maricopa   Arizona

Bridges 1-5

  Bridges   SHI   Maricopa   Arizona

Marbella Vineyards - Phase 2A

  Marbella Vineyards   SHI   Maricopa   Arizona

Marbella Vineyards - Phase 2B

  Marbella Vineyards   SHI   Maricopa   Arizona

Caballos Del Rio

    SHLP   Maricopa   Arizona

Verrado

  Verrado   SHLP   Maricopa   Arizona

Greer Ranch

    SHLP   Maricopa   Arizona

Backcountry Future 118S 7010’s

  Highlands Ranch   SHLP   Douglas   Colorado

Eaton Parcel and 393 acresPrimesite acq.

  Reunion   SHLP   Adams   Colorado

Denver Tech Center

  Denver Tech Center   SHLP   Denver   Colorado

Plum Creek

  Plum Creek   Sand Creek Cattle Company   Douglas   Colorado

CHATFIELD GREEN - Trailmark

  Chatfield Green   SHLP   Jefferson   Colorado

One Cherry Lane

    SHLP   Arapahoe County   Colorado

Meridian Village South

    SHLP   Douglas   Colorado

Day Break

  Day Break   SHLP   Weld   Colorado

Capistrano

  Capistrano   SHLP   Sacramento   California

Front Porch

  Liberty   SHLP   Solano   California

Portico

  Montage   Shea Homes Inc.   Alameda   California

Antigua

  Mountain House   SHLP   San Joaquin   California

Antigua/Campania

  Mountain House   SHLP   San Joaquin   California

Questa

  Mountain House   SHLP   San Joaquin   California

 

SCH. 1(c)-1



--------------------------------------------------------------------------------

The Cove at Summer Lake

  Summer Lake   SHLP   Contra Costa   California

Natomas

  Natomas   SHI   Sacramento   California

Landsdowne

  Bay Meadows   SHI   San Mateo   California

Sorrento

  Sorrento   SHI   Alameda   California

Tralee Village

  Tralee Village   SHI   Alameda   California

Jade @ Blackstone

  Blackstone   Shea Tonner Hills LLC   Orange   California

Canterbury Lane

  Centerbury Lane   SHLP   Ventura   California

Parkside Estates

  Parkside Estates   SHLP   Orange   California

Latitudes South @ Vantis

  Vantis   SHI   Orange   California

RMVP3 / Sendero

    SHI   Orange   California

RMVAQ4 / Gavalon

    SHI   Orange   California

Parsons Place

  Rosedale   SHLP   Los Angeles   California

Sage Wood / Pavilion Park

  Great Park   SHLP   Orange   California

Stonegate / Sausalito

  Stonegate   SHLP   Orange   California

Cabanas, The

  Coral Cove   SHLP   San Diego   California

Tapestry

  Lomas Verdes   SHLP   San Diego   California

socialGarden

  Civita   SHLP   San Diego   California

Iris

  Iris/Vulcan   SHLP   San Diego   California

Ventana @ Bella Lago

  Bella Lago   SHLP   San Diego   California

Poinsettia Place

  Poinsettia Place   SHI   San Diego   California

Vulcan

    SHI   San Diego   California

Balhmann

    SHI   San Diego   California

Civita - lots 4&5

  Civita   SHLP   San Diego   California

Eaton Beach Estates

  Nantucket   SHLP   San Diego   California

Lorna Ave

    SHLP   San Diego   California

 

SCH. 1(c)-2



--------------------------------------------------------------------------------

SCHEDULE 5.8

Subsidiaries; Existing Investments

Direct Subsidiaries and Joint Ventures of Shea Homes Limited Partnership

 

Name          

4S Area 37 LLC

   

Armstrong Ranch LLC

   

Benicia CS Developers, LLC

   

Benicia CS Lenders, LLC

   

Coast Cable Partners

   

Highlands Ranch Development Corporation

   

Laing Forster Ranch II, LLC

   

Marina Community Partners, LLC

   

MSSH Malibu Terrace Residential, LLC

   

Novato Community Partners, LLC

   

Polo Estates Ventures, LLC

   

RRWS Holding Company

   

Sand Creek Cattle Company

   

Seville Golf and Country Club, LLC

   

SFHB I, LLC

   

Shea Mountain House, LLC

   

Shea Arvada Ridge, LLC

   

Shea Brea Development, LLC

   

Shea Capital II, LLC

   

Shea Homes, Inc.

   

Shea Laguna Hills LLC

   

Shea Long Beach LLC

   

Shea Otay Village 11, LLC

   

Shea Proctor Valley, LLC

   

Shea Properties of Colorado, Inc.

   

Shea Riverpark Developers, LLC

   

Shea Tonner Hills, LLC

   

SHLP JV Holdings, LLC

   

SHPA2 Development, LLC

   

Tower 104 Gathering, LLC

   

Tower 104 Oil, LLC

   

 

SCH. 5.8-1



--------------------------------------------------------------------------------

Tustin Legacy Community Partners, LLC

   

Vistancia, LLC

   

West Landmark Ventures, LLC

   

 

SCH. 5.8-2



--------------------------------------------------------------------------------

SCHEDULE 6.20

Transactions with Affiliates

None.

 

SCH. 6.20-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING BASE CERTIFICATE

[Date]

U.S. Bank National Association, Administrative Agent

  

 

  

 

Ladies/Gentlemen:

This Borrowing Base Certificate is delivered to you pursuant to Section 6.1(c)
of the Credit Agreement, dated as of                 , 2014 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, terms defined therein being used
herein as therein defined), among Shea Homes Limited Partnership, a California
limited partnership (the “Borrower”), the lenders or other financial
institutions that are parties as lenders (collectively, the “Lenders”), and U.S.
Bank National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

1.

[Name of officer signing on behalf of the Borrower] is a duly elected, qualified
and acting Authorized Officer of the Borrower; and

 

2.

The Borrowing Base Availability as of                      (the “Report Date”)
and the components thereof are calculated and set forth on the spreadsheet
attached hereto as Attachment 1.

[Signature page follows.]

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
this          day of                     , 20        .

 

[Borrower]

By:

  

 

Name:

  

 

Title:

  

 

 

EXH. A-1



--------------------------------------------------------------------------------

Attachment I to Exhibit A

 

EXH. A-2



--------------------------------------------------------------------------------

EXHIBIT B

GUARANTY

 

EXH. B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING NOTICE

TO:        U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of [                                ], 2014 among Shea
Homes Limited Partnership (the “Borrower”), the financial institutions party
thereto, as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [                    ], 20[        ] (the
“Borrowing Date”) from the Lenders, on a pro rata basis, an aggregate principal
Dollar Amount of $[                    ] in Loans as:

 

  1.

a Daily Eurocurrency Advance

 

  2.

a Eurocurrency Advance with the following characteristics:

 

      

Interest Period of [            ] month(s)

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrower set forth in
the Credit Agreement (a) that contain a materiality qualifier are true and
correct in all respects and (b) that do not contain a materiality qualifier are
true and correct in all material respects (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date) on and as of the date of the Advance requested herein; (ii) at
the time of and immediately after giving effect to such Advance, no Default
shall have occurred and be continuing; and (iii) all other relevant conditions
set forth in Section 4.2 of the Credit Agreement have been satisfied.

******

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:                     , 20    

 

 

By:

  

 

Name:

  

 

Title:

  

 

 

EXH. C-1



--------------------------------------------------------------------------------

EXHIBIT D

NOTE

[Date]

Shea Homes Limited Partnership, a California limited partnership (the
“Borrower”), promises to pay to the order of
[                                                             ] (the “Lender”)
the aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of [                        ], 2014
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, the LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.

In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.

 

SHEA HOMES LIMITED PARTNERSHIP,

A California limited partnership

By:

  

 

Name:

  

 

Title:

  

 

 

EXH. D-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF [                                ],

DATED [                    ], 20[    ]

 

Date    Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance

 

EXH. D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of [                    ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Shea Homes Limited Partnership (the “Borrower”), the Lenders party thereto
and U.S. Bank National Association, as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.23 of
the Credit Agreement; and

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.        The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[            ], thereby making the aggregate
amount of its total Commitments equal to $[            ].

2.        The Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

3.        Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

4.        This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

5.        This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXH. E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:

  

 

Name:

  

 

Title:

  

 

Accepted and agreed to as of the date first written above:

 

[                                                       ]

By:

  

 

Name:

  

 

Title:

  

 

Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

 

By:

  

 

Name:

  

 

Title:

  

 

 

EXH. E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [                    ], 20[__] (this
“Supplement”), to the Credit Agreement, dated as of [                    ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Shea Homes Limited Partnership (the “Borrower”), the
Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.        The undersigned Augmenting Lender agrees to be bound by the provisions
of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment with respect to Loans
of $[                ].

2.        The undersigned Augmenting Lender (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXH. F-1



--------------------------------------------------------------------------------

3.        The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                             ]

4.        The Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

5.        Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

6.        This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

7.        This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

EXH. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:

  

 

Name:

  

Title:

  

Accepted and agreed to as of the date first written above:

 

[                                                                      ]

By:

  

 

Name:

  

 

Title:

  

 

Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

 

By:

  

 

Name:

  

 

Title:

  

 

 

EXH. F-3



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]

 

EXH. G-1



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

Attached

 

EXH. H-1



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

Shea Homes Limited Partnership, LLC, a California limited partnership

February 20, 2014

LIST OF CLOSING DOCUMENTS

 

  1.

Credit Agreement

 

  2.

Amended and Restated Intercreditor Agreement

 

  3.

Note – U.S. Bank

 

  4.

Note – Wells Fargo

 

  5.

Note – Credit Suisse

 

  6.

Guaranty

 

  7.

Amended and Restated Real Property Collateral Management Agreement

 

  8.

Amended and Restated Security Agreement

 

  9.

Amended and Restated Copyright Security Agreement

 

  10.

Amended and Restated Trademark Security Agreement

 

  11.

Modifications to Deeds of Trust/Mortgages

 

  1.

AA003 - Central Coast

 

  2.

AA003.01 - Central Coast

 

  3.

AA004 - - Trilogy Glen Ivy

 

  4.

AA006 - Trilogy at Redmond Ridge

 

  5.

AA008 - SHI Vistancia Lots

 

  6.

AA009 - Vistancia Construction Company

 

  7.

AA010 - Tehaleh

 

  8.

AZ001 - Mountain Shadows II

 

EXH. H-2



--------------------------------------------------------------------------------

  9.

AZ001.02 - Mountain Shadows II

 

  10.

AZ009 - Entrada 3

 

  11.

AZ010 - Kensington

 

  12.

AZ013 - Vista Montana

 

  13.

AZ014 - Blackstone

 

  14.

AZ016 - The Estates at Litchfield Park

 

  15.

AZ016.01 - The Estates at Litchfield Park

 

  16.

AZ018 - Johnson Ranch

 

  17.

AZ019 - Silver Canyon Ranch

 

  18.

AZ019.01 - Silver Canyon Ranch

 

  19.

AZ020 - Bridges 3-5

 

  20.

A20.01 - Bridges 1-5

 

  21.

AZ021 - Marbella Vineyards - Phase 2A

 

  22.

AZ021.01 – Marbella Vineyards - Phase 2B

 

  23.

AZ022 - Caballos Del Rio

 

  24.

AZ023 - Verrado

 

  25.

AZ024 - Greer Ranch

 

  26.

CO001 - Backcountry Future 118S 7010’s

 

  27.

CO001.01 - Backcountry Future 118S 7010’s

 

  28.

CO002 - Eaton Parcel and 393 acres Primesite acq.

 

  29.

CO003 - Denver Tech Center

 

  30.

CO004 - Plum Creek

 

  31.

CO006 - Chatfield Green - Trailmark

 

  32.

CO007 - One Cherry Lane

 

  33.

CO008 - Meridian Village South

 

EXH. H-3



--------------------------------------------------------------------------------

  34.

CO010 - Day Break

 

  35.

NC003 - Capistrano

 

  36.

NC004 - Front Porch

 

  37.

NC006 - Portico

 

  38.

NC007 - Antigua

 

  39.

NC007.01 - Antigua/Campania

 

  40.

NC007.02 - Questa

 

  41.

NC007.03 – Questa

 

  42.

NC009 - The Cove at Summer Lake

 

  43.

NC011 - Natomas

 

  44.

NC012 - Landsdowne

 

  45.

NC012.01 - Landsdowne

 

  46.

NC013 - Sorrento

 

  47.

NC014 - Tralee Village

 

  48.

SC003 - Jade @ Blackstone

 

  49.

SC004 - Canterbury Lane

 

  50.

SC008 - Parkside Estates

 

  51.

SC010 - Latitudes South @ Vantis

 

  52.

SC011 - RMVP3 / Sendero

 

  53.

SC012 - RMVAQ4 / Gavalon

 

  54.

SC012.01 - RMVAQ4/Gavalon

 

  55.

SC012.02 - RMVAQ4/Gavalon

 

  56.

SC012.03 - RMVAQ4/Gavalon

 

  57.

SC013 - Parsons Place

 

  58.

SC014 - Sage Wood / Pavilion Park

 

EXH. H-4



--------------------------------------------------------------------------------

  59.

SC015 - Stonegate / Sausalito

 

  60.

SD002 - Cabanas, The

 

  61.

SD004 - Tapestry

 

  62.

SD007 - Social Garden

 

  63.

SD008 - Iris

 

  64.

SD009 - Ventana @ Bella Lago

 

  65.

SD011 - Poinsettia Place

 

  66.

SD012 - Vulcan

 

  67.

SD013 - Balhmann

 

  68.

SD014 - Civita - lots 4&5

 

  69.

SD015 - Eaton Beach Estates

 

  70.

SD016 - Lorna Ave

12.        All documents evidencing the formation, organization, valid
existence, good standing, and due authorization of and for Borrower and each
Guarantor and the authorization for the execution, delivery, and performance of
the Loan Documents and the transactions contemplated therein by Borrower and
each Guarantor.

 

EXH. H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you by the Borrower pursuant to
Section 6.1(e) of the Credit Agreement, dated as of                 , 2014 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, terms defined therein being
used herein as therein defined), among Shea Homes Limited Partnership (the
“Borrower”), the lenders or other financial institutions that are parties as
lenders (collectively, the “Lenders”), and U.S. Bank National Association, as
administrative agent for the Lenders (the “Administrative Agent”). This
Compliance Certificate relates to the accounting period ending
[                    ]. I, the undersigned, on behalf of the Borrower, do
certify on behalf of the Borrower that:

1.        I am the chief financial officer of the Borrower.

2.        I have reviewed and am familiar with the contents of this Compliance
Certificate.

3.        I, on behalf of the Borrower, have read the Credit Agreement and have
made or caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Loan Parties and their Subsidiaries during
the accounting period covered by the financial statements attached hereto as
Schedule I (the “Financial Statements”). Such review did not disclose, and I
have no knowledge of the existence, as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or Event of
Default (except as set forth on Schedule III).

4.        Attached hereto as Schedule II are the computations showing compliance
with the covenants set forth in Section 6.23 of the Credit Agreement as of the
end of the accounting period set forth above.

[Signature page follows.]

 

EXH. I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate
this        day of            , 20        .

 

SHEA HOMES LIMITED PARTNERSHIP, a

California limited partnership

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

EXH. I-2



--------------------------------------------------------------------------------

Schedule I

to Exhibit I

Financial Statements

[See Attached]

 

EXH. I-3



--------------------------------------------------------------------------------

Schedule II

to Exhibit I

Compliance Certificate Calculations

($ in 000’s)

For the [Quarter] [Year] ended                      (the “Reporting Date”)

 

I.

     

Section 6.23(a) - Interest Coverage Ratio

     

A.

  

Consolidated EBITDA for the period of four fiscal quarters ending on the
Reporting Date:

     

1.

  

Consolidated Net Income (excluding net income from Excluded Subsidiaries):

  

$                    

     

2.

  

Cash distributions of income from Joint Ventures:

  

$                    

     

3.

  

Consolidated Interest Expense:

  

$                    

     

4.

  

Expense for income taxes paid or accrued:

  

$                    

     

5.

  

Depreciation:

  

$                    

     

6.

  

Amortization:

  

$                    

     

7.

  

Non-cash (including impairment) charges:

  

$                    

     

8.

  

Extraordinary losses:

  

$                    

     

9.

  

Loss (gain) on early extinguishment of indebtedness:

  

$                    

     

10.

  

Transaction costs and restructuring charges required to be expensed under FASB
ASC 805:

  

$                    

     

11.

  

The amount of any net losses from discontinued operations, including net losses
from the sale or disposition of discontinued operations:

  

$                    

     

12.

  

Any fees, expenses or charges related to any issuance or Capital Stock,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Transaction, in each case, deducted in
computing Consolidated Net Income:

  

$                    

 

EXH. I-4



--------------------------------------------------------------------------------

     

13.

  

Unusual or non-recurring costs and expenses in an amount not to exceed 10% of
Consolidated EBITDA in any four fiscal quarter period:

  

$                    

     

14.

  

To the extent not duplicative of any of the foregoing, cash distributions
received from Excluded Subsidiaries:

  

$                    

     

15.

  

Non cash gains and extraordinary gains:

  

$                    

     

16.

  

Income (loss) from Joint Ventures and from Financial Services

Subsidiaries:

  

$                    

     

17.

  

Consolidated EBITDA (Lines I.A.1 + 2 + 3+ 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12 +
13 + 14 – 15 – 16):

  

$                    

  

B.

  

Consolidated Interest Incurred:            $                    

  

C.

  

Interest Coverage Ratio (Lines I.A.12. to I.B.):                    

  

D.

  

Minimum Interest Coverage Ratio required (1.5 to 1.0)

II.

     

Section 6.23(b) - Maximum Adjusted Leverage Ratio

     

A.

  

Consolidated Debt:

     

1.

  

all funded debt of the Loan Parties and their Subsidiaries:

  

$                    

     

2.

  

funded debt of partnerships that are Subsidiaries with recourse to any Loan
Party or their Subsidiaries:

  

$                    

     

3.

  

the sum of (i) all reimbursement obligations with respect to amounts drawn and
not reimbursed under Financial Letters of Credit and amounts drawn and not
reimbursed under Performance Letters of Credit (excluding any portion of the
actual or potential obligations that are secured by cash collateral) and
(ii) the maximum amount available to be drawn under all undrawn Financial
Letters of Credit, in each case issued for the account of, or guaranteed by, any
Loan Party or any of their respective Subsidiaries (excluding any portion of the
actual or potential obligations that are secured by cash collateral)

  

$                    

     

4.

  

all Contingent Obligations of the Loan Parties or their Subsidiaries of funded
debt of third parties:

  

$                    

     

5.

  

Obligations due and payable:

  

$                    

 

EXH. I-5



--------------------------------------------------------------------------------

     

6.

  

All Contingent Obligations due and payable

  

$                    

     

7.

  

Total Consolidated Debt (Lines II.A.1. + 2. + 3. + 4. + 5.):

  

$                    

  

B.

  

Unrestricted Cash (to the extent it exceeds $5,000,000):

     

1.

  

Unrestricted Cash:

  

$                    

     

2.

  

Unrestricted Cash for use in Adjusted Leverage Ratio (Lines II.B.1 -
$5,000,000):

  

$                    

  

C.

  

Consolidated Tangible Net Worth:

     

1.

  

consolidated stockholders equity:

  

$                    

     

2.

  

intangible assets:

  

$                    

     

3.

  

up to $70,000,000 of the funds paid as required by the CCM Proceeding

  

$                    

     

4.

  

Adjustment (up or down as applicable) to account for changes in stockholders’
equity that do not flow to Borrower’s income statement solely to the extent such
changes are due to unusual transfers of assets between Borrower and its
Affiliates permitted under the Credit Agreement, excluding contributions or
distributions of equity, as approved by Administrative Agent

  

$                    

     

5.

  

Consolidated Tangible Net Worth (Lines II.C.1 - II.C.2 + II.C.3 + II.C.4):

  

$                    

  

D.

  

Adjusted Leverage Ratio (Lines II.A.6 - II.B.2) divided by (II.C.5):    
                    %

  

E.

  

Maximum Adjusted Leverage Ratio:                         %

  

(Must be (i) 2.5 to 1.0 prior to and including December 31, 2014, and (ii) 2.0
to 1.0 at any time after December 31, 2014)

III.

      Section 6.23(c) – Permitted Maximum Senior Leverage Ratio      

A.

  

Consolidated Debt (from Line II.A.6.):

  

$                    

  

B.

  

Indenture Note Obligations

  

$                    

  

C.

  

Unrestricted Cash Above $5,000,000 (from Line II.B.2.):

  

$                    

  

D.

  

Consolidated Tangible Net Worth (from Line II.C.5.):

  

$                    

 

EXH. I-6



--------------------------------------------------------------------------------

  

E.

  

Senior Leverage Ratio (Lines III.A.- III.B. - III.C.) divided

by (Line III.D.):

  

            to
1.0

  

(Must be greater than 0.75 to 1.0).

IV.       Section 6.23(d) - Minimum Consolidated Net Worth Test      

A.

  

Consolidated Tangible Net Worth (from Line II.C.5):

  

$                    

  

B.

  

75% of Consolidated Tangible Net Worth as of the most recently ended fiscal
quarter prior to Effective Date:

  

$                    

     

1.

  

50% of the cumulative Net Cash Proceeds of any Equity Issuances received by
Borrower from and after [                    ];

  

$                    

     

2.

  

50% of an amount equal to (i) the cumulative Consolidated Net Income (without
deductions for losses sustained during any fiscal quarter) of the Loan Parties
and their Subsidiaries from and after [                    ] minus (ii) income
taxes on such income at a presumed combined Federal and State rate of fifty
percent (50%):

  

$                    

     

3.

  

Required Minimum Consolidated Tangible Net Worth (Lines IV.B + IV.B.1. +
IV.B.2.)

  

$                    

  

C.

  

Test: Line IV.A.³ IV.B.3.:

  

                     

V.

      Section 6.23(e) - Maximum Ratio of Land Assets to Consolidated Tangible
Net Worth      

A.

  

Land Assets

  

$                    

  

B.

  

Consolidated Tangible Net Worth (from Line II.C.3)

  

$                    

  

C.

  

Actual Ratio of Line V.A to Line V.B:

                           

D.

  

Maximum Ratio of Land Assets to Consolidated Tangible Net Worth

  

2.0 to 1.0

VI.       Minimum Liquidity      

A.

  

Unrestricted Cash:

  

$                    

  

(Must be greater than or equal to $5,000,000)

  

 

EXH. I-7



--------------------------------------------------------------------------------

Schedule III

to Exhibit I

Defaults and Events of Default

 

EXH. I-8



--------------------------------------------------------------------------------

EXHIBIT J

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

  

Assignor:

  

                                                                       
                                         
                                         

2.

  

Assignee:

                                        
                                                  [and is an Affiliate/ Approved
Fund of [identify Lender]1

3.

  

Borrower(s):

  

                                                                       
                                         
                                         

4.

  

Administrative Agent:

  

[                                                                          ], as
the agent under the Credit Agreement.

5.

  

Credit Agreement:

   The [amount] Credit Agreement dated as of [                        ],
20[        ] among Shea Homes Limited Partnership, the Lenders party thereto,
U.S. Bank National Association, as Administrative Agent, and the other agents
party thereto.

 

 

1 Select as applicable.

 

EXH. J-1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Aggregate

Amount of

Commitment/

Loans for all

Lenders2

  

Amount of Commitment/

Loans Assigned3

  

Percentage

Assigned of Commitment/

Loans4

   Commitment of
Assignor

Following
Assignment

   Commitment of
Assignee

Following
Assignment

$[                    ]

  

$[                    ]

  

[                    %]

  

$[                    ]

  

$[                    ]

 

7.

Trade Date:         [                                    ]5

Effective Date: [                                ], 20[      ] [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

[Consented to and]6     Accepted:

 

2 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

EXH. J-2



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent

By:

  

 

Name:

  

 

Title:

  

 

[Consented to:]7

[NAME OF RELEVANT PARTY]

By:

  

 

Name:

  

 

Title:

  

 

 

7 

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 

EXH.J-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1        Assignor. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectability,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

1.2        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 

EXH. J-4



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

EXH. J-5